Exhibit 10.1

EXECUTION VERSION

 

 

SHAREHOLDERS AGREEMENT

Dated as of February 3, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I GOVERNANCE

     2   

1.1

   Board Observer Rights      2   

1.2

   Objection to Observer      3   

1.3

   Voting Agreements      4   

1.4

   Termination of Rights      4   

1.5

   Information Rights      5   

ARTICLE II TRANSFERS; STANDSTILL PROVISIONS

     7   

2.1

   Transfer Restrictions      7   

2.2

   Standstill Provisions      9   

ARTICLE III DESIGNATED ENTITIES; NON-SOLICITATION

     11   

3.1

   Safeguarding Confidential Information; Non-Solicitation      11   

3.2

   Outside Activities      12   

3.3

   Stockholder Representative Holdback Amount      13   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     14   

4.1

   Representations and Warranties of the Shareholder      14   

4.2

   Representations and Warranties of KKR      15   

4.3

   Representations and Warranties of Vestar      16   

4.4

   Representations and Warranties of Centerview      17   

4.5

   Representations and Warranties of AlpInvest      17   

4.6

   Representations and Warranties of the Company      18   

ARTICLE V REGISTRATION

     19   

5.1

   Demand Registrations      19   

5.2

   Piggyback Registrations      21   

5.3

   Shelf Registration Statement      23   

5.4

   Withdrawal Rights      25   

5.5

   Holdback Agreements      25   

5.6

   Registration Procedures      26   

5.7

   Registration Expenses      32   

5.8

   Miscellaneous      33   

5.9

   Registration Indemnification      33   

ARTICLE VI DEFINITIONS

     36   

6.1

   Defined Terms      36   

6.2

   Interpretation      46   

 

-i-



--------------------------------------------------------------------------------

ARTICLE VII MISCELLANEOUS

  47   

7.1

Term   47   

7.2

Notices   47   

7.3

Investor Actions   50   

7.4

Amendments and Waivers   50   

7.5

Successors and Assigns   50   

7.6

Severability   51   

7.7

Counterparts   51   

7.8

Entire Agreement   51   

7.9

Governing Law; Jurisdiction; WAIVER OF JURY TRIAL   51   

7.10

Specific Performance   52   

7.11

No Third Party Beneficiaries   52   

7.12

No Recourse   52   

Schedules and Exhibits

 

Schedule I Specified Entities Schedule 3.1(d) Non-Solicitation Exhibit A Form of
Joinder

 

-ii-



--------------------------------------------------------------------------------

SHAREHOLDERS AGREEMENT, dated as of February 3, 2015 (this “Agreement”), among
The J. M. Smucker Company, an Ohio corporation (the “Company”), Blue Holdings I,
L.P. (the “Shareholder”), Kohlberg Kravis Roberts & Co. L.P. (“KKR”), Vestar
Capital Partners (“Vestar”), Centerview Capital Management LLC (“Centerview”),
AlpInvest Partners US Holdings, LLC (“AlpInvest”), and each of the shareholders
whose name appears on the signature pages hereto and any person who becomes a
party pursuant to Section 2.1(b)(ii) hereof.

W I T N E S S E T H:

WHEREAS, on the date hereof and simultaneous with the execution of this
Agreement, the Company, Blue Acquisition Group, Inc., a Delaware corporation
(“Cupid”), SPF Holdings I, Inc., a Delaware corporation (“Merger Sub One”), and
SPF Holdings II, LLC, a Delaware limited liability company (“Merger Sub Two”),
have entered into an Agreement and Plan of Merger (as it may be amended from
time to time, the “Merger Agreement”) pursuant to which, among other things,
Merger Sub One will be merged with and into Cupid (the “Initial Merger”),
followed by the merger of Cupid with and into Merger Sub Two (the “Follow-On
Merger” and, together with the Initial Merger, the “Mergers”), with Merger Sub
Two continuing as the surviving company and a wholly owned Subsidiary of the
Company, on the terms and subject to the conditions set forth in the Merger
Agreement;

WHEREAS, pursuant to and subject to the terms and conditions of the Merger
Agreement, each share of outstanding common stock of Cupid, par value $0.01 per
share (other than Canceled Shares, Continuing Shares or Dissenting Shares, each
as defined in the Merger Agreement), shall be converted in the Initial Merger
into (i) shares of common stock, no par value, of the Company (the “Company
Common Stock”) and (ii) cash, on the terms and subject to the conditions set
forth in the Merger Agreement;

WHEREAS, pursuant to and subject to the terms and conditions of the Merger
Agreement, in connection with the Mergers, the Shareholder is expected to
receive shares of Company Common Stock (the shares of Company Common Stock
received by the Shareholder in the Mergers, the “Shares”) representing, in the
aggregate, approximately 14.9% of the outstanding shares of Company Common
Stock, after giving effect to the issuance of such Shares; and

WHEREAS, each of the parties hereto wishes to set forth in this Agreement
certain terms and conditions regarding the Shareholder’s ownership of the Shares
and to establish certain rights, restrictions and obligations of the Shareholder
and the Investors with respect to the Shares.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE I

GOVERNANCE

1.1 Board Observer Rights.

(a) After the Closing and prior to a KKR Observer Termination Event, the KKR
Investors shall be entitled to designate one Observer (the “KKR Observer”).
After the Closing and prior to a Vestar Observer Termination Event, the Vestar
Investors shall be entitled to designate one Observer (the “Vestar Observer”).
After the Closing and prior to a Centerview Observer Termination Event, the
Centerview Investors shall be entitled to designate one Observer (the
“Centerview Observer”).

(b) The initial KKR Observer shall be Simon Brown. In the event Mr. Brown is
unable to continue to serve as the KKR Observer or in the event Mr. Brown ceases
to be employed by KKR or any of its Affiliates, then Max Alper shall be the KKR
Observer. The initial Vestar Observer shall be Kevin Mundt. In the event
Mr. Mundt is unable to continue to serve as the Vestar Observer or in the event
Mr. Mundt ceases to be employed by Vestar or any of its Affiliates, then Daniel
O’Connell shall be the Vestar Observer. The initial Centerview Observer shall be
David Hooper. In the event Mr. Hooper is unable to continue to serve as the
Centerview Observer or in the event Mr. Hooper ceases to be employed by
Centerview or any of its Affiliates, then James Kilts shall be the Centerview
Observer. In the event Mr. Alper, Mr. O’Connell or Mr. Kilts or any successor
Observer appointed in accordance with Section 1.2 is unable to continue to serve
in such role or in the event Mr. Alper, Mr. O’Connell or Mr. Kilts or any
successor Observer appointed in accordance with Section 1.2 ceases to be
employed by the designating Investor or any of its Affiliates, the designating
Investor will be entitled to designate a new individual to fill the resulting
Observer vacancy in accordance with Section 1.2 and, subject to the provisions
of Section 1.2, such individual shall then be deemed an Observer for all
purposes hereunder.

(c) Except as otherwise expressly provided herein, each Observer shall have the
same rights as a director of the Company with respect to receipt of information
and the right to notice of and to participate in all meetings of the Company’s
board of directors (the “Board”). It is understood and agreed that no Observer
shall have voting rights, nor shall Observers be counted towards a quorum. No
Observer shall be entitled to receive any compensation from the Company for
services as an Observer (but shall be entitled to reimbursement of reasonable
out of pocket expenses consistent with the Company’s travel and expense
policies). For the avoidance of doubt, each Observer shall be entitled to
participate in any executive sessions (or similar sessions or meetings) of the
Board and all meetings of committees of the Board. The Company shall send to
each such Observer the notice of the time and place of each meeting of the Board
and each committee of the Board in the same manner and at the same time as it
shall send such notice to the directors and such committee members. The Company
shall also provide to each such Observer copies of all notices, reports,
minutes, consents and any other materials at the time and in the manner as they
are provided to the directors and committee members.

 

-2-



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing or any other provision hereof to the contrary,
the Company shall have the right to exclude any Observer from or deny any
Observer access to any Board meeting or portion thereof or any materials
distributed to any Board members where the Chairman of the Board or a majority
of the members in attendance at such Board meeting (or, with respect to
materials to be provided in advance of any meeting, the Chairman of the Board or
a majority of the members of the Board), reasonably determines that such
exclusion is necessary or advisable to avoid a direct conflict of interest
because the meeting (or portion thereof) or materials relate to a subject in
which the Observer and/or the applicable Investor has a direct interest, such as
a dispute with or the enforcement of rights against the Investors, or after
consultation with counsel, in good faith determines that such exclusion is
necessary or advisable to preserve attorney-client or other applicable privilege
or is required by Applicable Law. An Observer shall be required to recuse
himself or herself from any portion of any Board meeting if such Observer has
knowledge that the Investor that designated such Observer, or one of its
Affiliates, is engaged in, pursuing or evaluating the same business opportunity
that the Company or any of its Subsidiaries is currently engaged in, pursuing or
evaluating which business opportunity is the subject of such portion of such
Board meeting and the participation of such Observer would create a conflict of
interest; provided, that in no event shall such Observer be required to recuse
himself or herself from any other portion of any such Board meeting. All
Observers, as a condition to the exercise of the applicable Investors’ rights
under this Section 1.1, shall be required (i) to comply with the Company’s
trading windows, blackout and other policies applicable to insiders, except to
the extent any such Observer would not qualify as an insider with respect to any
specific transaction and (ii) to comply with any other regulatory requirements
(including any obligation that may be imposed by the U.S. Securities and
Exchange Commission) or any other Applicable Law to the extent applicable to
such Observer in his or her capacity as an Observer.

1.2 Objection to Observer. In the event that both individuals named in
Section 1.1(b) as the KKR Observers, the Vestar Observers or the Centerview
Observers, as applicable, are unable to serve as Observers or cease to be
employed by the relevant designating Investor or any of its Affiliates, the KKR
Investors, the Vestar Investors, or the Centerview Investors, respectively,
shall be eligible to designate a replacement Observer subject to the Board
(a) having been provided reasonably requested background information regarding
such proposed Observer by the designating Investor, (b) having had the
opportunity to interview such proposed Observer in person and (c) consenting to
the designation of such proposed Observer as an Observer (such consent not to be
unreasonably withheld, conditioned or delayed); provided that in no event shall
the Company exercise the forgoing consent right in a manner intended to prevent,
or with the reasonably foreseeable effect of preventing, the applicable Investor
from being able to exercise its right to designate one Observer under
Section 1.1(a). Each of the KKR Investors, the Vestar Investors, and the
Centerview Investors agrees that no individual shall be an Observer or serve as
an Observer if (i) the approval of such individual as an Observer would cause
the Company to not be in compliance with Applicable Law, (ii) such individual
has been involved in any of the events enumerated in Item 2(d) or (e) of
Schedule 13D under the Exchange Act or Item 401(f) of Regulation S-K under the
Securities Act or is subject to any order, decree or judgment of any
Governmental Authority prohibiting service as a director or observer of any
public company or (iii) such individual serves as a director on the board of any
Designated Entity. In any such case described in the preceding sentence, the KKR
Investors, the Vestar Investors, or the Centerview Investors, as applicable,
will remove such KKR Observer, Vestar Observer, or Centerview Observer, as
applicable, or withdraw the candidacy of a proposed KKR Observer, Vestar
Observer, or Centerview Observer, as applicable, and, so long

 

-3-



--------------------------------------------------------------------------------

as a KKR Observer Termination Event, Vestar Observer Termination Event, or
Centerview Observer Termination Event, as applicable, has not occurred, the
applicable Investor will designate a replacement therefor (which replacement
will also be subject to the requirements of this Section 1.2).

1.3 Voting Agreements.

(a) Until six (6) months after the date (i) with respect to the KKR Investors’
obligations hereunder, there is no KKR Observer and the KKR Investors no longer
have any rights under this Article I to designate any KKR Observer, (ii) with
respect to the Vestar Investors’ obligations hereunder, there is no Vestar
Observer and the Vestar Investors no longer have any rights under this Article I
to designate any Vestar Observer, (iii) with respect to the Centerview
Investors’ obligations hereunder, there is no Centerview Observer and the
Centerview Investors no longer have any rights under this Article I to designate
any Centerview Observer and (iv) with respect to the AlpInvest Investors’
obligations hereunder, of the AlpInvest Termination Event, each KKR Investor,
Vestar Investor, Centerview Investor and AlpInvest Investor, respectively,
agrees to cause (including, prior to a Distribution In Full, by causing the
Shareholder to vote, and the Shareholder agrees to vote) all Voting Securities
Beneficially Owned by it to be voted by proxy (returned sufficiently in advance
of the deadline for proxy voting for the Company to have the reasonable
opportunity to verify receipt), on or in accordance with the proxy card mailed
by the Company to the shareholders of the Company in connection with the
solicitation of any proxy (including, if applicable, through the execution of
one or more written consents if shareholders of the Company are requested to
vote through the execution of an action by written consent in lieu of any such
annual or special meeting of shareholders of the Company), in favor of all those
persons nominated to serve as directors of the Company by the Board or the
Nominating and Corporate Governance Committee of the Board.

(b) In the event that any of the Voting Securities Beneficially Owned by it is
entitled to more than one vote per share pursuant to the Company Articles, with
respect to any other action, proposal or other matter to be voted upon by the
shareholders of the Company (including through action by written consent and for
the avoidance of doubt excluding the action described in paragraph (a) above),
then each KKR Investor, Vestar Investor, Centerview Investor and AlpInvest
Investor, respectively, agrees to take (including, prior to a Distribution In
Full, by causing the Shareholder to take, and the Shareholder agrees to take)
such steps as may be reasonably necessary and practicable to exercise no more
than one vote per Voting Security Beneficially Owned by it and shall not certify
or otherwise assert to the Company or any other Person (on any proxy card or
otherwise) that it is entitled to more than one vote per Voting Security
Beneficially Owned by it.

1.4 Termination of Rights.

(a) Immediately upon the occurrence of any KKR Observer Termination Event, all
obligations of the Company with respect to KKR and any KKR Observer pursuant to
this Article I shall forever terminate and, from and after any KKR Observer
Termination Event, the KKR Investors shall no longer have a right to designate
an Observer.

 

-4-



--------------------------------------------------------------------------------

(b) Immediately upon the occurrence of any Vestar Observer Termination Event,
all obligations of the Company with respect to Vestar and any Vestar Observer
pursuant to this Article I shall forever terminate and, from and after any
Vestar Observer Termination Event, the Vestar Investors shall no longer have a
right to designate an Observer.

(c) Immediately upon the occurrence of any Centerview Observer Termination
Event, all obligations of the Company with respect to Centerview and any
Centerview Observer pursuant to this Article I shall forever terminate and, from
and after any Centerview Observer Termination Event, the Centerview Investors
shall no longer have a right to designate an Observer.

1.5 Information Rights.

(a) Subject in all respects to Section 1.1(d) and Section 1.5(b), prior to a KKR
Observer Termination Event, a Vestar Observer Termination Event or a Centerview
Observer Termination Event, as applicable, the Company and its Subsidiaries will
prepare and provide, or cause to be prepared and provided, to the KKR Observer,
Vestar Observer and Centerview Observer (in each case in his or her capacity as
such), if any, any information, and access to any information, relating to the
management, operations and finances of the Company and its Subsidiaries as and
when provided to non-management directors of the Company.

(b) In furtherance of and not in limitation of any other similar agreement such
party or any of its Representatives or Affiliates may have with the Company or
its Subsidiaries or Cupid or its Affiliates, the Shareholder and each of the
Investors hereby agrees that all Confidential Information with respect to the
Company, its Subsidiaries and its and their businesses, finances and operations
shall be kept confidential by it and its applicable Observer and shall not be
disclosed by it or its applicable Observer in any manner whatsoever, except as
expressly permitted by this Section 1.5(b). Any Confidential Information may be
disclosed:

(i) by an Investor or its applicable Observer (v) to the Shareholder, (w) to
each other Investor and each other Investor’s respective directors, managers,
officers, employees and authorized representatives (including attorneys,
accountants, consultants, bankers and financial advisors thereof), but only for
so long as such other Investor has the right to appoint an Observer pursuant to
Section 1.1 hereof, (x) to any of its Affiliates (other than any portfolio
companies thereof), (y) to such Investor’s or such Affiliate’s respective
directors, managers, members, officers, employees and authorized representatives
(including attorneys, accountants, consultants, bankers and financial advisors
thereof) and (z) in the case of any Investor that is a limited partnership,
limited liability company or other investment vehicle, to any current or
prospective direct or indirect general partner, limited partner, member,
equityholder or management company of such Investor or any former direct or
indirect general partner, limited partner, member, equityholder or management
company which retains an economic interest in such Investor (or any employee,
attorney, accountant, consultant, banker or financial advisor or representative
of any of the foregoing) (each of the Persons described in clause (z),
collectively, “Investor Related Persons” and each of the Persons described in
clauses (v), (x), (y) and (z) (but, for

 

-5-



--------------------------------------------------------------------------------

the avoidance of doubt, not those described in clause (w)), collectively, for
purposes of this Section 1.5(b) and the definition of Confidential Information,
“Representatives”), in each case, solely if and to the extent any Representative
needs to be provided such Confidential Information to assist such Investor (or
its Affiliates) or, in the case of the Investors, any Investor Related Persons,
as applicable, in evaluating or reviewing its direct or indirect investment in
the Company, including in connection with the disposition thereof, and each
Representative of an Investor shall be deemed to be bound by the provisions of
this Section 1.5(b) (provided, that with respect to Investor Related Persons,
such Persons shall instead be deemed to be bound by any confidentiality
agreement or obligation to which such Person is a party or is otherwise bound,
to the extent such agreement or obligation has restrictions substantially
similar to (and no less restrictive, in any material respect, than) this
Section 1.5(b)) and such Investor shall be responsible for any breach of this
Section 1.5(b) by any such Representative to the same extent as if such breach
had been committed by the applicable Investor; provided, further, that the
Investor and its Representatives shall maintain adequate procedures to prevent
such information from being used in connection with the purchase or sale of
securities of the Company;

(ii) by an Investor or any of its Representatives to the extent the Company
consents in writing;

(iii) by an Investor, any Investor Related Person or any of their respective
Representatives to a potential Transferee (so long as such Transfer is permitted
hereunder); provided, that such Transferee agrees to be bound by the provisions
of this Section 1.5(b) (or a confidentiality agreement with the Company, or with
respect to which the Company is a third-party beneficiary, having restrictions
substantially similar to (and no less restrictive than) this Section 1.5(b)) and
such Investor shall be responsible for any breach of this Section 1.5(b) (or
such confidentiality agreement) by any such potential Transferee to the same
extent as if such breach had been committed by the applicable Investor and, in
any case, such Investor shall remain liable for any breach of any such
provisions by such potential Transferee; and

(iv) by an Investor, any Investor Related Person or any of their respective
Representatives to the extent that such Investor, Investor Related Person or
Representative has received advice from its counsel (including in-house counsel)
that it is legally compelled to do so or is required to do so to comply with
Applicable Law or legal process or Governmental Authority request or the rules
of any securities exchange or the rules and regulations of any SRO; provided,
that prior to making such disclosure, such Investor, Investor Related Person or
Representative, as the case may be, uses commercially reasonable efforts to
preserve the confidentiality of the Confidential Information to the extent
reasonably practicable and permitted by Applicable Law, including, to the extent
permitted by Applicable Law, (A) consulting with the Company regarding such
disclosure and (B) if requested by the Company, assisting the Company, at the
Company’s expense, in seeking a protective order to limit the scope of or
prevent

 

-6-



--------------------------------------------------------------------------------

the requested disclosure; provided, further, that such Investor, Investor
Related Person or Representative, as the case may be, uses reasonable best
efforts to disclose only that portion of the Confidential Information as is
requested by the applicable Governmental Authority or as is, based on the advice
of its counsel (including in-house counsel), legally required or compelled.

ARTICLE II

TRANSFERS; STANDSTILL PROVISIONS

2.1 Transfer Restrictions.

(a) Other than solely in the case of a Permitted Transfer, neither the
Shareholder nor any Investor shall Transfer any Shares prior to the date that is
ninety (90) days after the Closing (such period, the “Restricted Period”).
Following the Restricted Period the Shareholder and each Investor shall be free
to Transfer any Shares subject only to the restrictions set forth in this
Agreement, the Merger Agreement and Applicable Law.

(b) “Permitted Transfers” mean, in each case, so long as such Transfer is in
accordance with Applicable Law and, solely in the case of sub-clause (ii) below,
any such Transfer would not result in the KKR Investors, the Vestar Investors,
the Centerview Investors or the AlpInvest Investor, exceeding the KKR Ownership
Limit, the Vestar Ownership Limit, the Centerview Ownership Limit or the
AlpInvest Ownership Limit, respectively:

(i) a Distribution;

(ii) a Transfer by an Investor to a Permitted Transferee of the applicable
Investor, so long as such Permitted Transferee, in connection with such
Transfer, executes a joinder to this Agreement in the form attached as Exhibit A
hereto, in which such Permitted Transferee agrees to be a “KKR Investor,” in the
case of a Transfer by a KKR Investor, a “Vestar Investor,” in the case of a
Transfer by a Vestar Investor, a “Centerview Investor,” in the case of a
Transfer by a Centerview Investor or an “AlpInvest Investor,” in the case of a
Transfer by an AlpInvest Investor; or

(iii) a Transfer solely to tender into a tender or exchange offer commenced by a
third party (for the avoidance of doubt, not in violation of this Agreement) or
by the Company; provided, that with respect to an unsolicited tender or exchange
offer commenced by a third party, such Transfer shall be permitted only if
(A) such tender or exchange offer includes an irrevocable minimum tender
condition of no less than a majority of the then-outstanding shares of Company
Common Stock and (B) as of the expiration of such offer (x) no shareholder
rights plan or analogous “poison pill” of the Company is in effect or (y) the
Board has affirmatively publicly recommended to the Company’s shareholders that
such shareholders tender into such offer and has not publicly withdrawn or
changed such recommendation.

 

-7-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein, including Article
V hereof and the expiration or inapplicability of the Restricted Period, neither
the Shareholder nor any Investor shall Transfer any Voting Securities:

(i) other than in accordance with all Applicable Laws and the other terms and
conditions of this Agreement; or

(ii) except in a Permitted Transfer, in one or more transactions in which any
Person or Group, to the Shareholder’s or Investor’s knowledge, respectively,
after giving effect to such Transfer, would Beneficially Own 5% or more of the
Total Voting Power or the Total Economic Interest; provided, that the
restriction in this clause (ii) shall not apply to Transfers effected solely
through a bona fide Underwritten Offering pursuant to an exercise of the
registration rights provided in Article V of this Agreement or through a bona
fide sale to the public without registration effectuated pursuant to Rule 144
under the Securities Act.

(d) Without limiting any other provision of this Article II, each of the
Shareholder, the KKR Investors, the Vestar Investors and the Centerview
Investors, as applicable, agrees to use reasonable efforts to inform the Company
as promptly as practicable of such Shareholder’s or Investor’s plans for
disposition of the Voting Securities Beneficially Owned by such Shareholder or
Investor, following such time as such plans become known to such Investor;
provided, that, in no event shall the failure to provide any such information to
the Company prevent any such Investor from making any such Transfer otherwise
permitted hereunder. Each of the Shareholder, the KKR Investors, the Vestar
Investors and the Centerview Investors, as applicable, agrees to provide written
notification to the Company within five (5) Business Days after the end of each
month in which it has Transferred any Voting Securities, including the number of
Voting Securities Transferred by such Shareholder or Investor during the
previous month and (other than in the case of a Transfer effected solely through
a bona fide Underwritten Offering pursuant to an exercise of the registration
rights provided in Article V of this Agreement or through a bona fide sale to
the public without registration effectuated pursuant to Rule 144 under the
Securities Act in which the identity of the transferees is not reasonably
ascertainable) the identity of any transferee; provided, that any public
disclosure (including pursuant to the Exchange Act or the Securities Act)
regarding a Transfer will be deemed to have satisfied all of the Investors’
notification obligations pursuant to this sentence with respect to such
Transfer.

(e) Any Transfer or attempted Transfer of Voting Securities in violation of this
Section 2.1 shall, to the fullest extent permitted by law, be null and void ab
initio, and the Company shall not, and shall instruct its transfer agent and
other third parties not to, record or recognize any such purported transaction
on the share register of the Company.

 

-8-



--------------------------------------------------------------------------------

(f) With respect to the Shareholder and any Investor, any certificates for
Shares shall bear a legend or legends (and appropriate comparable notations or
other arrangements will be made with respect to any uncertificated shares)
referencing restrictions on Transfer of such Shares under the Securities Act and
under this Agreement, which legend shall state in substance:

“The securities evidenced by this certificate may not be offered or sold,
transferred, pledged, hypothecated or otherwise disposed of except (i) pursuant
to an effective registration statement under the Securities Act of 1933, as
amended (the “Securities Act,”), (ii) to the extent applicable, pursuant to Rule
144 under the Securities Act (or any similar rule under the Securities Act
relating to the disposition of securities), or (iii) pursuant to an available
exemption from registration under the Securities Act.

The securities evidenced by this certificate are subject to restrictions on
transfer set forth in a Shareholders Agreement dated as of February 3, 2015,
among the Company and certain other parties thereto (a copy of which is on file
with the Secretary of the Company).”

(g) Notwithstanding the foregoing subsection (f), the holder of any
certificate(s) for Shares shall be entitled to receive from the Company new
certificates for a like number of Shares not bearing such legend (or the
elimination or termination of such notations or arrangements) upon the request
of such holder (i) at such time as such restrictions are no longer applicable,
and (ii) with respect to the restriction on Transfer of such Shares under the
Securities Act or any other applicable securities laws of any other foreign,
federal, state, local or other jurisdiction (a “Foreign or State Act”), unless
such Shares are sold pursuant to a registration statement, subject to delivery
of an opinion of counsel to such holder, which opinion is reasonably
satisfactory in form and substance to the Company and its counsel, that the
restriction referenced in such legend (or such notations or arrangements) is no
longer required in order to ensure compliance with the Securities Act or any
such other applicable Foreign or State Act.

2.2 Standstill Provisions.

(a) During the Standstill Period, the Shareholder and each of the KKR Investors,
the Vestar Investors, the Centerview Investors, the AlpInvest Investors, KKR,
Vestar, Centerview and AlpInvest (other than, for the avoidance of doubt, in the
case of AlpInvest or the AlpInvest Investors, through an investment vehicle
sponsored or advised by an un-Affiliated third party) shall not, directly or
indirectly, and shall not permit any of their Controlled Affiliates (which, for
purposes of this Section 2.2, shall not include any KKR Non-Private Equity
Business, Vestar Non-Private Equity Business, Centerview Non-Private Equity
Business or AlpInvest Non-Private Equity Business, in each case, that is acting
in an advisory capacity through its advisory business and is not acting at the
direction or encouragement of any of the Investors), directly or indirectly, to,
and none of KKR, Vestar, Centerview nor AlpInvest shall permit any KKR
Investment Fund, Vestar Investment Fund, Centerview Investment Fund or AlpInvest
Investment Fund (other than, for the avoidance of doubt, in the case of an
AlpInvest Investment Fund, through an investment vehicle sponsored or advised by
an un-Affiliated third party), respectively, directly or indirectly, to
(i) acquire, agree to acquire, propose or offer to acquire, or facilitate the
acquisition or ownership of, Voting Securities, or securities of the Company
that are convertible, exchangeable or exercisable into Voting Securities, other
than (A) as a result of any stock split, stock dividend or subdivision of Voting
Securities or (B) any acquisition of shares of Company Common Stock by any KKR
Non-Private Equity Business,

 

-9-



--------------------------------------------------------------------------------

Vestar Non-Private Equity Business, Centerview Non-Private Equity Business or
AlpInvest Non-Private Equity Business, so long as after giving effect to such
acquisition, all KKR Non-Private Equity Businesses, in the aggregate, all Vestar
Non-Private Equity Businesses, in the aggregate, all Centerview Non-Private
Equity Businesses, in the aggregate, or all AlpInvest Non-Private Equity
Businesses, in the aggregate, respectively, would each Beneficially Own less
than 2.5% of the Total Voting Power and the Total Economic Interest,
(ii) deposit any Voting Securities into a voting trust or similar Contract or
subject any Voting Securities to any voting agreement, pooling arrangement or
similar arrangement or other Contract (other than the organizational documents
of the Shareholder or other than solely between (w) the KKR Investors, KKR and
the KKR Investment Funds, (x) the Vestar Investors, Vestar and the Vestar
Investment Funds, (y) the Centerview Investors, Centerview and the Centerview
Investment Funds or (z) the AlpInvest Investors, AlpInvest and the AlpInvest
Investment Funds, and, in the case of each of the foregoing (w), (x), (y) and
(z), their respective Controlled Affiliates), or grant any proxy with respect to
any Voting Securities (other than (A) pursuant to Section 1.3 or (B) otherwise
to the Company or a Person specified by the Company in a proxy card provided to
shareholders of the Company by or on behalf of the Company, (iii) enter, agree
to enter, propose or offer to enter into or facilitate any merger, business
combination, recapitalization, restructuring, change in control transaction or
other similar extraordinary transaction involving the Company or any of its
Subsidiaries (unless such transaction is affirmatively publicly recommended by
the Board and there has otherwise been no breach of this Section 2.2 in
connection with or relating to such transaction), (iv) make, or in any way
participate or engage in, any “solicitation” of “proxies” (as such terms are
used in the proxy rules of the Commission) to vote, or advise or knowingly
influence any Person with respect to the voting of, any Voting Securities,
(v) call, or seek to call, a meeting of the shareholders of the Company or
initiate any shareholder proposal for action by shareholders of the Company,
(vi) form, join or in any way participate in a Group (other than with its
Permitted Transferee that is bound by the restrictions of this Section 2.2(a) or
a Group which consists solely of any of KKR, any KKR Investment Fund and the KKR
Investors, or of any of Vestar, any Vestar Investment Fund and the Vestar
Investors, of any of Centerview, any Centerview Investment Fund, and the
Centerview Investors, or of any of AlpInvest, any AlpInvest Investment Fund, and
the AlpInvest Investors and, in each case, their respective Controlled
Affiliates or which consists solely of the Shareholder and its limited partners
and the Investors), with respect to any Voting Securities, (vii) otherwise act,
alone or in concert with others, to seek to Control or influence the management
or the policies of the Company (provided, that this clause (vii) shall in no way
limit the activities of any KKR Observer, Vestar Observer or Centerview Observer
taken in good faith solely in his or her capacity as an Observer of the Board),
(viii) publicly disclose any intention, plan, arrangement or other Contract
prohibited by, or inconsistent with, the foregoing or (ix) advise or assist or
knowingly encourage or enter into any discussions, negotiations, agreements, or
arrangements or other Contracts with any other Persons in connection with the
foregoing. Each of the Shareholder, the KKR Investors, the Vestar Investors, the
Centerview Investors, the AlpInvest Investors, KKR, Vestar, Centerview and
AlpInvest further agrees that, during the Standstill Period, the Shareholder,
the KKR Investors, the Vestar Investors, the Centerview Investors, the AlpInvest
Investors, KKR, Vestar, Centerview and AlpInvest shall not, directly or
indirectly (with respect to AlpInvest or the AlpInvest Investors, other than,
for the avoidance of doubt, through an investment vehicle sponsored or advised
by an un-Affiliated third party), and shall not permit any of their Controlled
Affiliates, directly or indirectly, to, and none of KKR, Vestar,

 

-10-



--------------------------------------------------------------------------------

Centerview nor AlpInvest shall permit any KKR Investment Fund, Vestar Investment
Fund, Centerview Investment Fund or AlpInvest Investment Fund (other than, for
the avoidance of doubt, in the case of an AlpInvest Investment Fund, through an
investment vehicle sponsored or advised by an un-Affiliated third party),
respectively, directly or indirectly, to (x) request the Company to amend or
waive any provision of this Section 2.2 (including this sentence) or (y) take
any action that would reasonably be expected to require the Company to make a
public announcement regarding the possibility of a business combination, merger
or other type of transaction or matter described in this Section 2.2.

(b) “Standstill Period” means, with respect to each of (1)(i) KKR and the KKR
Investors, (ii) Vestar and the Vestar Investors, and (iii) Centerview and the
Centerview Investors, from the date hereof until the date that is the later of
(x) the date following the Closing on which either KKR and the KKR Investors
(with respect to KKR), Vestar and the Vestar Investors (with respect to Vestar)
or Centerview and the Centerview Investors (with respect to Centerview) for a
period of twenty (20) consecutive Business Days, Beneficially Own 25% or less of
the Shares Beneficially Owned by such Persons as of immediately following the
Closing and (y) one year after the date following the Closing on which, with
respect to KKR, the KKR Observer ceases to serve as an Observer or, with respect
to Vestar, the Vestar Observer ceases to serve as an Observer, or with respect
to Centerview, the Centerview Observer ceases to serve as an Observer (and such
KKR Investors, Vestar Investors or Centerview Investors, respectively, no longer
have any rights under Article I to designate an Observer), (2) AlpInvest and the
AlpInvest Investors, from the date hereof until the date following the Closing
on which AlpInvest and the AlpInvest Investors for a period of twenty
(20) consecutive Business Days, Beneficially Own 50% or less of the Shares
Beneficially Owned by such Persons as of immediately following the Closing and
(3) the Shareholder the date on which the Standstill Period has expired with
respect to all of KKR and the KKR Investors, Vestar and the Vestar Investors,
Centerview and the Centerview Investors and AlpInvest and the AlpInvest
Investors. For the avoidance of doubt, notwithstanding anything to the contrary
contained herein, at all times during the Standstill Period, each of (A) KKR and
the KKR Investors, (B) Vestar and the Vestar Investors, (C) Centerview and the
Centerview Investors and (D) AlpInvest and the AlpInvest Investors agree that
their Beneficial Ownership, on a fully diluted basis, of Voting Securities or
securities of the Company that are convertible, exchangeable or exercisable into
Voting Securities, shall not exceed the KKR Ownership Limit, the Vestar
Ownership Limit, the Centerview Ownership Limit or the AlpInvest Ownership
Limit, respectively.

ARTICLE III

DESIGNATED ENTITIES; NON-SOLICITATION

3.1 Safeguarding Confidential Information; Non-Solicitation.

(a) Each of the KKR Investors hereby covenants and agrees that such Investor
will not use Confidential Information with respect to the Company, its
Subsidiaries and its and their businesses, finances and operations to evaluate
an investment in a Designated Entity; provided that nothing herein shall
restrict any disclosure to the extent such disclosure occurs as part of such KKR
Investor’s or its Affiliates’ regular internal reporting, portfolio management
process or investment committee participation.

 

-11-



--------------------------------------------------------------------------------

(b) Each of the Vestar Investors hereby covenants and agrees that such Investor
will not use Confidential Information with respect to the Company, its
Subsidiaries and its and their businesses, finances and operations to evaluate
an investment in a Designated Entity; provided that nothing herein shall
restrict any disclosure to the extent such disclosure occurs as part of such
Vestar Investor’s or its Affiliates’ regular internal reporting, portfolio
management process or investment committee participation.

(c) Each of the Centerview Investors hereby covenants and agrees that such
Investor will not use Confidential Information with respect to the Company, its
Subsidiaries and its and their businesses, finances and operations to evaluate
an investment in a Designated Entity; provided that nothing herein shall
restrict any disclosure to the extent such disclosure occurs as part of such
Centerview Investor’s or its Affiliates’ regular internal reporting, portfolio
management process or investment committee participation.

(d) Without limiting the express restrictions herein, the Company acknowledges
that certain general industry knowledge may be acquired by the Shareholder, KKR,
Vestar, Centerview and the Investors and their respective representatives from
reviewing such Confidential Information that cannot be separated from their
overall knowledge and the Company acknowledges and agrees this knowledge shall
be permitted to be used in the ordinary course of business of the Shareholder,
KKR, Vestar, Centerview and the Investors and their respective representatives.

(e) In order to induce the Company to enter into the transactions contemplated
by the Merger Agreement, each of the Shareholder, KKR, the KKR Investors,
Vestar, the Vestar Investors, Centerview, and the Centerview Investors hereby
covenants and agrees that, from the Closing Date and until the date that is two
(2) years after the Closing Date, in the case of the Specified Individual listed
on Schedule 3.1(d), and eighteen (18) months after the Closing Date, in the case
of all other Persons listed on Schedule 3.1(d), such Person shall not, and shall
cause its Controlled Affiliates not to, solicit for employment or hire any
Person that is listed in Schedule 3.1(d); provided, that, except with respect to
the Specified Individual listed on Schedule 3.1(d), the foregoing shall not
prevent soliciting or hiring any Person whose employment with the Company or any
of its Subsidiaries has been terminated for any reason.

(f) For the avoidance of doubt, in the event of a breach of any obligations
under this Section 3.1, in addition to all other available remedies, the Company
shall be entitled to seek specific performance to enforce the provisions of this
Section 3.1 in any court of competent jurisdiction in accordance with
Section 7.10.

3.2 Outside Activities. Subject in all respects to the provisions of
Section 1.5, Section 3.1 and this Section 3.2:

(a) Subject to subsection (c) below, KKR, any KKR Investor, and any KKR
Investment Fund, Vestar, any Vestar Investor, and any Vestar Investment Fund,
Centerview, any Centerview Investor, and any Centerview Investment Fund, and
AlpInvest, any AlpInvest Investor, and any AlpInvest Investment Fund and any of
their respective Affiliates, may engage in or possess any interest in other
investments, business ventures or Persons of any nature or description,
independently or with others, similar or dissimilar to, or that competes with,
the investments or business of the Company, and may provide advice and other
assistance to any such investment, business venture or Person;

 

-12-



--------------------------------------------------------------------------------

(b) The Company shall have no rights by virtue of this Agreement in and to
(including the right to be informed of) any such investments, business ventures
or Persons or the income or profits derived therefrom; and

(c) The pursuit of any such investment or venture, even if competitive with the
business of the Company, shall not be deemed wrongful or improper and shall not
constitute a conflict of interest in respect of the Company, its subsidiaries or
the Investors. None of KKR, any KKR Investor, any KKR Investment Fund, Vestar,
any Vestar Investor, any Vestar Investment Fund, Centerview, any Centerview
Investor, or any Centerview Investment Fund, AlpInvest, any AlpInvest Investor,
and any AlpInvest Investment Fund or any of their respective Affiliates, shall
be obligated to present any particular investment or business opportunity to the
Company even if such opportunity is of a character that, if presented to the
Company, could be pursued by the Company, and each of KKR, the KKR Investors,
the KKR Investment Funds, Vestar, the Vestar Investors, the Vestar Investment
Funds, Centerview, the Centerview Investors, and the Centerview Investment
Funds, AlpInvest, any AlpInvest Investor, and any AlpInvest Investment Fund, and
any of their respective Controlled Affiliates, shall have the right to pursue
for its own account (individually or as a partner or a fiduciary) or to
recommend to any other Person any such investment opportunity; provided, that a
KKR Observer, a Vestar Observer, or a Centerview Observer, as the case may be,
who is offered an investment or business opportunity expressly in his or her
capacity as an observer on the Board shall be obligated to communicate such
opportunity to the Company, in which case KKR, the KKR Investors, the KKR
Investment Funds, Vestar, the Vestar Investors, the Vestar Investment Funds,
Centerview, the Centerview Investors, and the Centerview Investment Funds, and
their respective Affiliates (which, for purposes of this Section 3.2(c), shall
not include any KKR Non-Private Equity Business, Vestar Non-Private Equity
Business or Centerview Non-Private Equity Business, in each case, that is acting
in an advisory capacity through its advisory business and is not acting at the
direction or encouragement of any of the Investors), respectively, shall not be
permitted to pursue such opportunity unless the Board determines not to do so;
provided, however, that the foregoing proviso shall not apply if (i) such
opportunity was previously offered to a KKR Observer, a Vestar Observer, or a
Centerview Observer not in his or her capacity as an observer on the Board or
(ii) such opportunity was being evaluated or contemplated by KKR, the KKR
Investors, the KKR Investment Funds, Vestar, the Vestar Investors, the Vestar
Investment Funds, Centerview, the Centerview Investors, or the Centerview
Investment Funds prior to such opportunity being offered to the KKR Observer,
Vestar Observer, or Centerview Observer, respectively, in his or her capacity as
an observer on the Board.

3.3 Stockholder Representative Holdback Amount. Each of the Investors hereby
covenants and agrees to cause the Shareholder, in its capacity as Stockholder
Representative under the Merger Agreement, to maintain an amount of unrestricted
cash equal to the Stockholder Representative Holdback Amount (as defined in the
Merger Agreement and subject to the reductions and releases permitted thereby),
and agrees to cause the Shareholder not to distribute any amounts that would
result in the unrestricted cash held by the Shareholder, in its capacity as
Stockholder Representative under the Merger Agreement, to be less than the
Stockholder Representative Holdback Amount (subject to the reductions and
releases permitted thereby), other than as and when permitted under the Merger
Agreement, including Section 2.10(f) of the Merger Agreement.

 

-13-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties of the Shareholder. The Shareholder hereby
represents and warrants to the Company as follows as of the date hereof:

(a) The Shareholder: (i) will be acquiring at Closing the Shares for its own
account, solely for investment and not with a view toward, or for sale in
connection with, any distribution thereof in violation of any foreign, federal,
state or local securities or “blue sky” laws, or with any present intention of
distributing or selling such Shares in violation of any such laws, (ii) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of its
investment in the Shares and of making an informed investment decision and
(iii) is an “accredited investor” within the meaning of Rule 501 of Regulation D
under the Securities Act. The Shareholder understands that the Shares may not be
Transferred except pursuant to the registration provisions of the Securities Act
(and in compliance with any other Applicable Law) or pursuant to an applicable
exemption therefrom.

(b) It is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization. It has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
under this Agreement.

(c) The execution and delivery by it of this Agreement and the performance by it
of its obligations under this Agreement do not and will not conflict with or
violate any provision of, or require the consent or approval of any Person
(except for any such consents or approvals which have been obtained) under,
(x) Applicable Law, (y) its organizational documents or (z) any contract or
agreement to which it is a party.

(d) The execution and delivery by it of this Agreement and the performance by it
of its obligations under this Agreement have been duly authorized by all
necessary corporate or other analogous action on its part. This Agreement has
been duly executed and delivered by it and, assuming the due authorization,
execution and delivery by the other parties hereto, constitutes a legal, valid
and binding obligation of it, enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency and other laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity.

(e) It does not Beneficially Own any Voting Securities as of the date hereof and
will not Beneficially Own any Voting Securities as of the Closing Date, other
than any Voting Securities acquired in the Merger.

(f) As of the date hereof, there are 312,829,237 limited partnership units of
the Shareholder issued and outstanding.

 

-14-



--------------------------------------------------------------------------------

4.2 Representations and Warranties of KKR. Each Initial KKR Investor hereby
represents and warrants to the Company (and each other KKR Investor hereby
represents and warrants to the Company, as of the date of the joinder agreement
pursuant to which such KKR Investor became a party to this Agreement) as
follows:

(a) It: (i) will be acquiring following a Distribution the Shares for its own
account, solely for investment and not with a view toward, or for sale in
connection with, any distribution thereof in violation of any foreign, federal,
state or local securities or “blue sky” laws, or with any present intention of
distributing or selling such Shares in violation of any such laws, (ii) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of its
investment in the Shares and of making an informed investment decision and
(iii) is an “accredited investor” within the meaning of Rule 501 of Regulation D
under the Securities Act. It understands that the Shares may not be Transferred
except pursuant to the registration provisions of the Securities Act (and in
compliance with any other Applicable Law) or pursuant to an applicable exemption
therefrom.

(b) It is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization. It has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
under this Agreement.

(c) The execution and delivery by it of this Agreement and the performance by it
of its obligations under this Agreement do not and will not conflict with or
violate any provision of, or require the consent or approval of any Person
(except for any such consents or approvals which have been obtained) under,
(x) Applicable Law, (y) its organizational documents or (z) any contract or
agreement to which it is a party.

(d) The execution and delivery by it of this Agreement and the performance by it
of its obligations under this Agreement have been duly authorized by all
necessary corporate or other analogous action on its part. This Agreement has
been duly executed and delivered by it and, assuming the due authorization,
execution and delivery by the other parties hereto, constitutes a legal, valid
and binding obligation of it, enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency and other laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity.

(e) It does not Beneficially Own any Voting Securities as of the date hereof,
other than (i) any Voting Securities acquired in the Merger and (ii) any Voting
Securities owned by any of its portfolio companies.

(f) As of the date hereof, the KKR Investors Beneficially Own 151,774,837
limited partnership units of the Shareholder. As of the Closing Date, the KKR
Investors will Beneficially Own approximately 48.5% of the outstanding limited
partnership units of the Shareholder.

 

-15-



--------------------------------------------------------------------------------

4.3 Representations and Warranties of Vestar. Each Initial Vestar Investor
hereby represents and warrants to the Company (and each other Vestar Investor
hereby represents and warrants to the Company, as of the date of the joinder
agreement pursuant to which such Vestar Investor became a party to this
Agreement) as follows:

(a) It: (i) will be acquiring following a Distribution the Shares for its own
account, solely for investment and not with a view toward, or for sale in
connection with, any distribution thereof in violation of any foreign, federal,
state or local securities or “blue sky” laws, or with any present intention of
distributing or selling such Shares in violation of any such laws, (ii) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of its
investment in the Shares and of making an informed investment decision and
(iii) is an “accredited investor” within the meaning of Rule 501 of Regulation D
under the Securities Act. It understands that the Shares may not be Transferred
except pursuant to the registration provisions of the Securities Act (and in
compliance with any other Applicable Law) or pursuant to an applicable exemption
therefrom.

(b) It is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization. It has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
under this Agreement.

(c) The execution and delivery by it of this Agreement and the performance by it
of its obligations under this Agreement do not and will not conflict with or
violate any provision of, or require the consent or approval of any Person
(except for any such consents or approvals which have been obtained) under,
(x) Applicable Law, (y) its organizational documents or (z) any contract or
agreement to which it is a party.

(d) The execution and delivery by it of this Agreement and the performance by it
of its obligations under this Agreement have been duly authorized by all
necessary corporate or other analogous action on its part. This Agreement has
been duly executed and delivered by it and, assuming the due authorization,
execution and delivery by the other parties hereto, constitutes a legal, valid
and binding obligation of it, enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency and other laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity.

(e) It does not Beneficially Own any Voting Securities as of the date hereof,
other than (i) any Voting Securities acquired in the Merger and (ii) any Voting
Securities owned by any of its portfolio companies.

(f) As of the date hereof, the Vestar Investors Beneficially Own 70,806,600
limited partnership units of the Shareholder. As of the Closing Date, the Vestar
Investors will Beneficially Own approximately 22.6% of the outstanding limited
partnership units of the Shareholder.

 

-16-



--------------------------------------------------------------------------------

4.4 Representations and Warranties of Centerview. Each Initial Centerview
Investor hereby represents and warrants to the Company (and each other
Centerview Investor hereby represents and warrants to the Company, as of the
date of the joinder agreement pursuant to which such Centerview Investor became
a party to this Agreement) as follows:

(a) It: (i) will be acquiring following a Distribution the Shares for its own
account, solely for investment and not with a view toward, or for sale in
connection with, any distribution thereof in violation of any foreign, federal,
state or local securities or “blue sky” laws, or with any present intention of
distributing or selling such Shares in violation of any such laws, (ii) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of its
investment in the Shares and of making an informed investment decision and
(iii) is an “accredited investor” within the meaning of Rule 501 of Regulation D
under the Securities Act. It understands that the Shares may not be Transferred
except pursuant to the registration provisions of the Securities Act (and in
compliance with any other Applicable Law) or pursuant to an applicable exemption
therefrom.

(b) It is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization. It has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
under this Agreement.

(c) The execution and delivery by it of this Agreement and the performance by it
of its obligations under this Agreement do not and will not conflict with or
violate any provision of, or require the consent or approval of any Person
(except for any such consents or approvals which have been obtained) under,
(x) Applicable Law, (y) its organizational documents or (z) any contract or
agreement to which it is a party.

(d) The execution and delivery by it of this Agreement and the performance by it
of its obligations under this Agreement have been duly authorized by all
necessary corporate or other analogous action on its part. This Agreement has
been duly executed and delivered by it and, assuming the due authorization,
execution and delivery by the other parties hereto, constitutes a legal, valid
and binding obligation of it, enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency and other laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity.

(e) It does not Beneficially Own any Voting Securities as of the date hereof,
other than (i) any Voting Securities acquired in the Merger and (ii) any Voting
Securities owned by any of its portfolio companies.

(f) As of the date hereof, the Centerview Investors Beneficially Own 16,640,800
limited partnership units of the Shareholder. As of the Closing Date, the
Centerview Investors will Beneficially Own approximately 5.3% of the outstanding
limited partnership units of the Shareholder.

4.5 Representations and Warranties of AlpInvest. Each Initial AlpInvest Investor
hereby represents and warrants to the Company (and each other AlpInvest Investor
hereby represents and warrants to the Company, as of the date of the joinder
agreement pursuant to which such AlpInvest Investor became a party to this
Agreement) as follows:

(a) It: (i) will be acquiring following a Distribution the Shares for its own
account, solely for investment and not with a view toward, or for sale in
connection

 

-17-



--------------------------------------------------------------------------------

with, any distribution thereof in violation of any foreign, federal, state or
local securities or “blue sky” laws, or with any present intention of
distributing or selling such Shares in violation of any such laws, (ii) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of its
investment in the Shares and of making an informed investment decision and
(iii) is an “accredited investor” within the meaning of Rule 501 of Regulation D
under the Securities Act. It understands that the Shares may not be Transferred
except pursuant to the registration provisions of the Securities Act (and in
compliance with any other Applicable Law) or pursuant to an applicable exemption
therefrom.

(b) It is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization. It has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
under this Agreement.

(c) The execution and delivery by it of this Agreement and the performance by it
of its obligations under this Agreement do not and will not conflict with or
violate any provision of, or require the consent or approval of any Person
(except for any such consents or approvals which have been obtained) under,
(x) Applicable Law, (y) its organizational documents or (z) any contract or
agreement to which it is a party.

(d) The execution and delivery by it of this Agreement and the performance by it
of its obligations under this Agreement have been duly authorized by all
necessary corporate or other analogous action on its part. This Agreement has
been duly executed and delivered by it and, assuming the due authorization,
execution and delivery by the other parties hereto, constitutes a legal, valid
and binding obligation of it, enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency and other laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity.

(e) As of the date hereof, the AlpInvest Investors Beneficially Own 55,205,200
limited partnership units of the Shareholder. As of the Closing Date, the
AlpInvest Investors will Beneficially Own approximately 17.6% of the outstanding
limited partnership units of the Shareholder.

4.6 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors as follows:

(a) The Company is a corporation, duly incorporated, validly existing and in
good standing under the laws of the State of Ohio. The Company has all requisite
power and authority to execute and deliver this Agreement and to perform its
obligations under this Agreement.

(b) The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement do not and
will not conflict with or violate any provision of, or require the consent or
approval of any Person (except for any such consents or approvals which have
been obtained) under, (x) Applicable Law, (y) the organizational documents of
the Company or (z) any contract or agreement to which the Company is a party.

 

-18-



--------------------------------------------------------------------------------

(c) The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement have been
duly authorized by all necessary corporate action on the part of the Company.
This Agreement has been duly executed and delivered by the Company and, assuming
the due authorization, execution and delivery by the other parties hereto,
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency and other laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity.

(d) The Company is not a party to any agreement or understanding whereby any
Person, other than as set forth herein, has any registration rights with respect
to the Company’s securities.

ARTICLE V

REGISTRATION

5.1 Demand Registrations.

(a) From and after the expiration of the Restricted Period, subject to the terms
and conditions hereof (x) solely during any period that the Company is
then-ineligible under Applicable Law to register Registrable Securities on Form
S-3 pursuant to Section 5.3 or, if the Company is so eligible but has failed to
comply with its obligations under Section 5.3 or (y) following the expiration of
the Company’s obligation to keep the Shelf Registration Statement continuously
effective pursuant to Section 5.3(c), but only if there is no Shelf Registration
Statement then in effect, any Demand Shareholders (“Requesting Shareholders”)
shall be entitled to make, in the aggregate across all Demand Shareholders, five
(5) written requests of the Company (each, a “Demand”) for registration under
the Securities Act of an amount of Registrable Securities then held by such
Requesting Shareholders that equals or is greater than the Registrable Amount (a
“Demand Registration”). Thereupon the Company will, subject to the terms of this
Agreement, use its reasonable best efforts to effect the registration as
promptly as practicable under the Securities Act of:

(i) the Registrable Securities which the Company has been so requested to
register by the Requesting Shareholders for disposition in accordance with the
intended method of disposition stated in such Demand;

(ii) all other Registrable Securities which the Company has been requested to
register pursuant to Section 5.1(b), but subject to Section 5.1(g); and

(iii) all shares of Company Common Stock which the Company may elect to register
in connection with any offering of Registrable Securities pursuant to this
Section 5.1, but subject to Section 5.1(g);

 

-19-



--------------------------------------------------------------------------------

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof) of the Registrable Securities and the additional
shares of Company Common Stock, if any, to be so registered.

(b) A Demand shall specify: (i) the aggregate number of Registrable Securities
requested to be registered in such Demand Registration, (ii) the intended method
of disposition in connection with such Demand Registration, to the extent then
known and (iii) the identity of the Requesting Shareholder(s). Within three
(3) Business Days after receipt of a Demand, the Company shall give written
notice of such Demand to all other holders of Registrable Securities. The
Company shall include in the Demand Registration covered by such Demand all
Registrable Securities with respect to which the Company has received a written
request for inclusion therein within ten (10) days after the Company’s notice
required by this paragraph has been given, subject to Section 5.1(g). Each such
written request shall comply with the requirements of a Demand as set forth in
this Section 5.1(b).

(c) A Demand Registration shall not be deemed to have been effected and shall
not count as a Demand Registration (i) unless a registration statement with
respect thereto has become effective and has remained effective for a period of
at least one hundred eighty (180) days or such shorter period in which all
Registrable Securities included in such Demand Registration have actually been
sold thereunder (provided, that such period shall be extended for a period of
time equal to the period the holder of Registrable Securities refrains from
selling any securities included in such registration statement at the request of
the Company or the lead managing underwriter(s) pursuant to the provisions of
this Agreement) or (ii) if, after it has become effective, such Demand
Registration becomes subject, prior to one hundred eighty (180) days after
effectiveness, to any stop order, injunction or other order or requirement of
the Commission or other Governmental Authority such that no sales are possible
thereunder for a period of ten consecutive days or more, other than by reason of
any act or omission by the applicable Selling Shareholders.

(d) Demand Registrations shall be on such appropriate registration form of the
Commission as shall be selected by the Company and reasonably acceptable to the
Requesting Shareholders.

(e) The Company shall not be obligated to (i) subject to Section 5.1(c),
maintain the effectiveness of a registration statement under the Securities Act
filed pursuant to a Demand Registration, for a period longer than one hundred
eighty (180) days or (ii) effect any Demand Registration (A) within six
(6) months of a “firm commitment” Underwritten Offering in which all Demand
Shareholders were offered “piggyback” rights pursuant to Section 5.2 (subject to
Section 5.2(b)) and at least 75% of the number of Registrable Securities
requested by such Demand Shareholders to be included in such Demand Registration
were included and sold, (B) within six (6) months of the completion of any other
Demand Registration (including, for the avoidance of doubt, any Marketed
Underwritten Offering pursuant to any Shelf Registration Statement) or (C) if,
in the Company’s reasonable judgment, it is not feasible for the Company to
proceed with the Demand Registration because of the unavailability of audited or
other required financial statements or other required information; provided,
that the Company shall use its reasonable best efforts to obtain such financial
statements or information as promptly as practicable.

 

-20-



--------------------------------------------------------------------------------

(f) The Company shall be entitled to postpone (upon written notice to the Demand
Shareholders) the filing or the effectiveness of a registration statement for
any Demand Registration in the event of a Blackout Period until the expiration
of the applicable Blackout Period. In the event of a Blackout Period under
clause (ii) of the definition thereof, the Company shall deliver to the Demand
Shareholders requesting registration a certificate signed by either the chief
executive officer or the chief financial officer of the Company certifying that
the conditions described in clause (ii) of the definition of Blackout Period are
met.

(g) If, in connection with a Demand Registration that involves an Underwritten
Offering, the lead managing underwriter(s) advise(s) the Company that, in its
(their) opinion, the inclusion of all of the securities sought to be registered
in connection with such Demand Registration would adversely affect the success
thereof, then the Company shall include in such registration statement only such
securities as the Company is advised by such lead managing underwriter(s) can be
sold without such adverse effect as follows and in the following order of
priority: (i) first, up to the number of Registrable Securities requested to be
included in such Demand Registration by the Demand Shareholders (or any other
Investor (with respect to its Registrable Securities)), which, in the opinion of
the lead managing underwriter(s), can be sold without adversely affecting the
success thereof, pro rata among such Demand Shareholders (and other Investors)
on the basis of the number of such Registrable Securities requested to be
included by such Demand Shareholders (and other Investors); (ii) second, up to
the number of Registrable Securities requested to be included in such Demand
Registration by other holders of Registrable Securities, pro rata on the basis
of the amount of such Registrable Securities requested to be included by such
holders; (iii) third, securities the Company proposes to sell; and (iv) fourth,
all other securities of the Company duly requested to be included in such
registration statement, pro rata on the basis of the amount of such other
securities requested to be included or such other allocation method determined
by the Company.

(h) Any time that a Demand Registration involves an Underwritten Offering, the
Requesting Shareholders shall select the investment banker(s) and manager(s)
that will serve as managing underwriters (including which such managing
underwriters will serve as lead or co-lead) and underwriters with respect to the
offering of such Registrable Securities; provided, that such investment
banker(s) and manager(s) shall be reasonably acceptable to the Company (such
acceptance not to be unreasonably withheld, conditioned or delayed).

5.2 Piggyback Registrations.

(a) From and after the expiration of the Restricted Period, subject to the terms
and conditions hereof, whenever the Company proposes to register any Company
Common Stock under the Securities Act (other than a registration by the Company
(i) on Form S-4 or any successor form thereto, (ii) on Form S-8 or any successor
form thereto, (iii) on the Shelf Registration Statement pursuant to Section 5.3
other than a Marketed Underwritten Shelf Offering or (iv) pursuant to
Section 5.1) (a “Piggyback Registration”), whether for its own account or for
the account of others, the Company shall give all holders of Registrable
Securities prompt written notice thereof (but not less than ten (10) Business
Days prior to the filing by the Company with the Commission of any registration
statement with respect thereto). Such notice (a “Piggyback Notice”) shall
specify the number of shares of Company Common Stock proposed to be registered,
the proposed date of filing of such registration statement with the Commission,

 

-21-



--------------------------------------------------------------------------------

the proposed means of distribution, the proposed managing underwriter(s) (if
any) and a good faith estimate by the Company of the proposed minimum offering
price of such shares of Company Common Stock, in each case to the extent then
known. Subject to Section 5.2(b), the Company shall include in each such
Piggyback Registration all Registrable Securities held by holders of Registrable
Securities (a “Piggyback Seller”) with respect to which the Company has received
written requests (which written requests shall specify the number of Registrable
Securities requested to be disposed of by such Piggyback Seller) for inclusion
therein within ten (10) days after such Piggyback Notice is received by such
Piggyback Seller.

(b) If, in connection with a Piggyback Registration that involves an
Underwritten Offering, the lead managing underwriter(s) advises the Company
that, in its opinion, the inclusion of all the shares of Company Common Stock
sought to be included in such Piggyback Registration by (i) the Company,
(ii) other Persons who have sought to have shares of Company Common Stock
registered in such Piggyback Registration pursuant to rights to demand (other
than pursuant to so-called “piggyback” or other incidental or participation
registration rights) such registration or any other Investor with respect to its
Registrable Securities (such Persons, collectively, being “Other Demanding
Sellers”), (iii) the Piggyback Sellers and (iv) any other proposed sellers of
shares of Company Common Stock (such Persons being “Other Proposed Sellers”), as
the case may be, would adversely affect the success thereof, then the Company
shall include in the registration statement applicable to such Piggyback
Registration only such shares of Company Common Stock as the Company is so
advised by such lead managing underwriter(s) can be sold without such an effect,
as follows and in the following order of priority:

(i) if the Piggyback Registration relates to an offering for the Company’s own
account, then (A) first, such number of shares of Company Common Stock to be
sold by the Company as the Company, in its reasonable judgment and acting in
good faith and in accordance with sound financial practice, shall have
determined, (B) second, Registrable Securities of Piggyback Sellers and shares
of Company Common Stock sought to be registered by Other Demanding Sellers, pro
rata on the basis of the number of Registrable Securities proposed to be sold by
such Piggyback Sellers and the number of shares of Company Common Stock proposed
to be sold by such Other Demanding Sellers, and (C) third, shares of Company
Common Stock sought to be registered by Other Proposed Sellers, pro rata on the
basis of the number of shares of Company Common Stock proposed to be sold by
such Other Proposed Sellers; or

(ii) if the Piggyback Registration relates to an offering other than for the
Company’s own account, then (A) first, such number of shares of Company Common
Stock sought to be registered by the Other Demanding Sellers, (B) second,
Registrable Securities of Piggyback Sellers, pro rata on the basis of the number
of shares of Company Common Stock proposed to be sold by such Piggyback Sellers,
(C) third, shares of Company Common Stock to be sold by the Company, and
(D) fourth, shares of Company Common Stock sought to be registered by Other
Proposed Sellers, pro rata on the basis of the number of shares of Company
Common Stock proposed to be sold by such Other Proposed Sellers.

 

-22-



--------------------------------------------------------------------------------

(c) For clarity, in connection with any Underwritten Offering under this
Section 5.2 for the Company’s account, the Company shall not be required to
include the Registrable Securities of a Piggyback Seller in the Underwritten
Offering unless such Piggyback Seller accepts the terms of the underwriting as
agreed upon between the Company and the lead managing underwriter(s), which
shall be selected by the Company.

(d) If, at any time after giving written notice of its intention to register any
shares of Company Common Stock as set forth in this Section 5.2, the Company
shall determine for any reason not to register such shares of Company Common
Stock, the Company may, at its election, give written notice of such
determination to the Piggyback Sellers within five (5) Business Days thereof and
thereupon shall be relieved of its obligation to register any Registrable
Securities in connection with such particular withdrawn or abandoned Piggyback
Registration; provided, that Demand Shareholders may continue the registration
as a Demand Registration subject to the terms of Section 5.1.

5.3 Shelf Registration Statement.

(a) From and after the expiration of the Restricted Period, subject to the terms
and conditions hereof, and further subject to the availability of a registration
statement on Form S-3 or any successor form thereto (“Form S-3”) to the Company,
any of the Demand Shareholders may by written notice delivered to the Company
(the “Shelf Notice”) require the Company to file as soon as reasonably
practicable, and to use reasonable best efforts to cause to be declared
effective by the Commission as soon as reasonably practicable after such filing
date, a Form S-3 providing for an offering to be made on a continuous basis
pursuant to Rule 415 under the Securities Act (the “Shelf Registration
Statement”) relating to the offer and sale, from time to time, of an amount of
Registrable Securities then held by such Demand Shareholders that equals or is
greater than the Registrable Amount. Notwithstanding the foregoing, to the
extent that upon the expiration of the Restricted Period the Company is a
well-known seasoned issuer (as defined in Rule 405 under the Securities Act), a
Shelf Notice shall not be required and the Company shall file, in order that
such Shelf Registration Statement is effective upon the expiration of the
Restricted Period, the Shelf Registration Statement in the form of an automatic
shelf registration statement (as defined in Rule 405 under the Securities Act)
or any successor form thereto registering all Registrable Securities then held
by such Demand Shareholders. In lieu of filing a Shelf Registration Statement
following the delivery of a Shelf Notice pursuant to this Section 5.3(a), the
Company may, at its option, elect to satisfy its obligations under this
Section 5.3(a) by registering such Registrable Securities on the Shelf
Registration Statement contemplated by Section 5.7 of the Merger Agreement in
connection with the Closing, it being understood that, notwithstanding any such
election by the Company or anything herein to the contrary, no Demand
Shareholder shall be entitled to deliver a Take-Down Notice until the expiration
of the Restricted Period, and the Transfer restrictions contained in Article II
shall continue to apply in all respects in accordance with their terms.

(b) Within ten (10) days after receipt of a Shelf Notice pursuant to
Section 5.3(a), the Company will deliver written notice thereof to all other
holders of Registrable Securities. Each other holder of Registrable Securities
may elect to participate with respect to its Registrable Securities in the Shelf
Registration Statement in accordance with the plan and method of distribution
set forth, or to be set forth, in such Shelf Registration Statement by
delivering to the Company a written request to so participate within ten
(10) days after the Shelf Notice is received by any such holder of Registrable
Securities.

 

-23-



--------------------------------------------------------------------------------

(c) Subject to Section 5.3(d), the Company will use its reasonable best efforts
to keep the Shelf Registration Statement continuously effective until the
earlier of (i) five (5) years after the Shelf Registration Statement has been
declared effective; (ii) the date on which all Registrable Securities covered by
the Shelf Registration Statement have been sold thereunder in accordance with
the plan and method of distribution disclosed in the prospectus included in the
Shelf Registration Statement, or otherwise cease to be Registrable Securities;
and (iii) the date on which this agreement terminates pursuant to Section 7.1.

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, from time to time, by providing written notice to the
holders of Registrable Securities who elected to participate in the Shelf
Registration Statement, to require such holders of Registrable Securities to
suspend the use of the prospectus for sales of Registrable Securities under the
Shelf Registration Statement during any Blackout Period. In the event of a
Blackout Period under clause (ii) of the definition thereof, the Company shall
deliver to the Demand Shareholders requesting registration a certificate signed
by either the chief executive officer or the chief financial officer of the
Company certifying that the conditions described in clause (ii) of the
definition of Blackout Period are met. After the expiration of any Blackout
Period and without any further request from a holder of Registrable Securities,
the Company to the extent necessary shall as promptly as reasonably practicable
prepare a post-effective amendment or supplement to the Shelf Registration
Statement or the prospectus, or any document incorporated therein by reference,
or file any other required document so that, as thereafter delivered to
purchasers of the Registrable Securities included therein, the prospectus will
not include an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(e) At any time that a Shelf Registration Statement is effective, if any Demand
Shareholder delivers a notice to the Company (a “Take-Down Notice”) stating that
it intends to sell all or part of its Registrable Securities included by it on
the Shelf Registration Statement in an Underwritten Offering (a “Shelf
Offering”), then, the Company shall promptly amend or supplement the Shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be distributed pursuant to the Shelf Offering (taking into
account, solely in connection with a Marketed Underwritten Shelf Offering, the
inclusion of Registrable Securities by any other holders pursuant to this
Section 5.3). In connection with any Shelf Offering that is an Underwritten
Offering and where the plan of distribution set forth in the applicable
Take-Down Notice includes a customary “road show” (including an “electronic road
show”) involving substantial marketing efforts by the Company and the
underwriters (a “Marketed Underwritten Shelf Offering”):

(i) the Company shall forward the Take-Down Notice to all other holders of
Registrable Securities included on the Shelf Registration Statement and the
Company and such proposing Demand Shareholder(s) shall permit each such holder
to include its Registrable Securities included on the Shelf Registration
Statement in the Marketed Underwritten Shelf Offering if such holder notifies
the proposing Demand Shareholder(s) and the Company within five (5) days after
delivery of the Take-Down Notice to such holder; and

 

-24-



--------------------------------------------------------------------------------

(ii) if the lead managing underwriter(s) advises the Company and the proposing
Demand Shareholder(s) that, in its opinion, the inclusion of all of the
securities sought to be sold in connection with such Marketed Underwritten Shelf
Offering would adversely affect the success thereof, then there shall be
included in such Marketed Underwritten Shelf Offering only such securities as
the proposing Demand Shareholder(s) is advised by such lead managing
underwriter(s) can be sold without such adverse effect, and such number of
Registrable Securities shall be allocated in the same manner as described in
Section 5.1(g). Except as otherwise expressly specified in this Section 5.3, any
Marketed Underwritten Shelf Offering (but no other Shelf Offering) shall be
subject to the same requirements, limitations and other provisions of this
Article V as would be applicable to a Demand Registration (i.e., as if such
Marketed Underwritten Shelf Offering were a Demand Registration), including
Section 5.1(e)(ii) (provided that the references therein to six (6) months shall
be deemed references to four (4) months) and Section 5.1(g).

5.4 Withdrawal Rights. Any holder of Registrable Securities having notified or
directed the Company to include any or all of its Registrable Securities in a
registration statement under the Securities Act shall have the right to withdraw
any such notice or direction with respect to any or all of the Registrable
Securities designated by it for registration by giving written notice to such
effect to the Company prior to the effective date of such registration
statement. In the event of any such withdrawal, the Company shall not include
such Registrable Securities in the applicable registration and such Registrable
Securities shall continue to be Registrable Securities for all purposes of this
Agreement (subject to the other terms and conditions of this Agreement). No such
withdrawal shall affect the obligations of the Company with respect to the
Registrable Securities not so withdrawn; provided, however, that in the case of
a Demand Registration, if such withdrawal shall reduce the number of Registrable
Securities sought to be included in such registration below the Registrable
Amount, then the Company shall as promptly as practicable give each Demand
Shareholder seeking to register Registrable Securities notice to such effect
and, within ten (10) days following the mailing of such notice, such Demand
Shareholders still seeking registration shall, by written notice to the Company,
elect to register additional Registrable Securities to satisfy the Registrable
Amount or elect that such registration statement not be filed or, if theretofore
filed, be withdrawn. During such ten (10) day period, the Company shall not file
such registration statement if not theretofore filed or, if such registration
statement has been theretofore filed, the Company shall not seek, and shall use
reasonable best efforts to prevent, the effectiveness thereof.

5.5 Holdback Agreements. In connection with any Underwritten Offering, each
Demand Shareholder agrees to enter into customary agreements restricting the
public sale or distribution of equity securities of the Company (including sales
pursuant to Rule 144 under the Securities Act) to the extent required in writing
by the lead managing underwriter(s) with respect to an applicable Underwritten
Offering during the period commencing on the date of the request (which shall be
no earlier than fourteen (14) days prior to the expected “pricing” of such
Underwritten Offering) and continuing for not more than sixty (60) days after
the date of the

 

-25-



--------------------------------------------------------------------------------

“final” prospectus (or “final” prospectus supplement if the Underwritten
Offering is made pursuant to a Shelf Registration Statement), pursuant to which
such Underwritten Offering shall be made, or such lesser period as is required
by the lead managing underwriter(s). Any discretionary waiver or termination of
the requirements under the foregoing provisions made by the applicable lead
managing underwriter(s) shall apply to each holder of Registrable Securities on
a pro rata basis.

If any Demand Registration or Shelf Offering involves an Underwritten Offering,
the Company will not effect any public sale or distribution of any common equity
(or securities convertible into or exchangeable or exercisable for common
equity) (other than a registration statement on Form S-4, Form S-8 or any
successor forms thereto) for its own account, within sixty (60) days, after the
effective date of such registration except as may otherwise be agreed between
the Company and the lead managing underwriter(s) of such Underwritten Offering.

5.6 Registration Procedures.

(a) If and whenever the Company is required to use reasonable best efforts to
effect the registration of any Registrable Securities under the Securities Act
as provided in Section 5.1, Section 5.2 or Section 5.3, the Company shall as
expeditiously as reasonably practicable:

(i) prepare and file with the Commission a registration statement to effect such
registration in accordance with the intended method or methods of distribution
of such securities and thereafter use reasonable best efforts to cause such
registration statement to become and remain effective pursuant to the terms of
this Article V; provided, however, that the Company may discontinue any
registration of its securities which are not Registrable Securities at any time
prior to the effective date of the registration statement relating thereto;
provided, further, that before filing such registration statement or any
amendments thereto, the Company will furnish to the Demand Shareholders which
are including Registrable Securities in such registration (“Selling
Shareholders”), their counsel and the lead managing underwriter(s), if any,
copies of all such documents proposed to be filed, which documents will be
subject to the review and reasonable comment of such counsel, and other
documents reasonably requested by such counsel, including any comment letter
from the Commission, and, if requested by such counsel, provide such counsel
reasonable opportunity to participate in the preparation of such registration
statement and each prospectus included therein and such other opportunities to
conduct a reasonable investigation within the meaning of the Securities Act,
including reasonable access to the Company’s books and records, officers,
accountants and other advisors;

(ii) prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective pursuant to the
terms of this Article V, and comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such registration
statement;

 

-26-



--------------------------------------------------------------------------------

(iii) if requested by the lead managing underwriter(s), if any, or the holders
of a majority of the then outstanding Registrable Securities being sold in
connection with an Underwritten Offering, promptly include in a prospectus
supplement or post-effective amendment such information as the lead managing
underwriter(s), if any, and such holders may reasonably request in order to
permit the intended method of distribution of such securities and make all
required filings of such prospectus supplement or such post-effective amendment
as soon as reasonably practicable after the Company has received such request;
provided, however, that the Company shall not be required to take any actions
under this Section 5.6(a)(iii) that are not, in the opinion of counsel for the
Company, in compliance with Applicable Law;

(iv) furnish to the Selling Shareholders and each underwriter, if any, of the
securities being sold by such Selling Shareholders such number of conformed
copies of such registration statement and of each amendment and supplement
thereto, such number of copies of the prospectus contained in such registration
statement (including each preliminary prospectus and any summary prospectus) and
each free writing prospectus (as defined in Rule 405 of the Securities Act) (a
“Free Writing Prospectus”) utilized in connection therewith and any other
prospectus filed under Rule 424 under the Securities Act, in conformity with the
requirements of the Securities Act, and such other documents as such Selling
Shareholders and underwriter, if any, may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
owned by such Selling Shareholders;

(v) use reasonable best efforts to register or qualify or cooperate with the
Selling Shareholders, the underwriters, if any, and their respective counsel in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities covered by such
registration statement under such other securities laws or “blue sky” laws of
such jurisdictions as the Selling Shareholders and any underwriter of the
securities being sold by such Selling Shareholders shall reasonably request, and
to keep each such registration or qualification (or exemption therefrom)
effective during the period such registration statement is required to be kept
effective and take any other action which may be necessary or reasonably
advisable to enable such Selling Shareholders and underwriters to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Selling Shareholders, except that the Company shall not for any such purpose be
required to (A) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause (v) be
obligated to be so qualified, (B) subject itself to taxation in any such
jurisdiction or (C) file a general consent to service of process in any such
jurisdiction;

 

-27-



--------------------------------------------------------------------------------

(vi) use reasonable best efforts to cause such Registrable Securities to be
listed on each securities exchange on which similar securities issued by the
Company are then listed and, if no such securities are so listed, use reasonable
best efforts to cause such Registrable Securities to be listed on the New York
Stock Exchange, the American Stock Exchange or the NASDAQ Stock Market;

(vii) use reasonable best efforts to cause such Registrable Securities covered
by such registration statement to be registered with or approved by such other
governmental agencies or authorities as may be reasonably necessary to enable
the Selling Shareholder(s) thereof to consummate the disposition of such
Registrable Securities;

(viii) use reasonable best efforts to provide and cause to be maintained a
transfer agent and registrar for all Registrable Securities covered by such
registration statement from and after a date not later than the effective date
of such registration statement;

(ix) enter into such agreements (including an underwriting agreement in form,
scope and substance as is customary in underwritten offerings) and use its
reasonable best efforts to take all such other actions reasonably requested by
the holders of a majority of the Registrable Securities being sold in connection
therewith (including those reasonably requested by the lead managing
underwriter(s), if any) to expedite or facilitate the disposition of such
Registrable Securities, and in such connection, whether or not an underwriting
agreement is entered into and whether or not the registration is an Underwritten
Offering (A) make such representations and warranties to the holders of such
Registrable Securities and the underwriters, if any, with respect to the
business of the Company and its Subsidiaries, and the registration statement,
prospectus and documents, if any, incorporated or deemed to be incorporated by
reference therein, in each case, in form, substance and scope as are customarily
made by issuers in underwritten offerings, and, if true, confirm the same if and
when requested, (B) if an underwriting agreement has been entered into, the same
shall contain indemnification provisions and procedures substantially to the
effect set forth in Section 5.9 hereof with respect to all parties to be
indemnified pursuant to said Section except as otherwise agreed by the holders
of a majority of the Registrable Securities being sold and (C) deliver such
documents and certificates as reasonably requested by the holders of a majority
of the Registrable Securities being sold, their counsel and the lead managing
underwriters(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to sub-clause (A) above and to
evidence compliance with any customary conditions contained in the underwriting
agreement or other agreement entered into by the Company. The above shall be
done at each closing under such underwriting or similar agreement, or as and to
the extent required thereunder;

 

-28-



--------------------------------------------------------------------------------

(x) in connection with an Underwritten Offering, use reasonable best efforts to
obtain for the Selling Shareholders and underwriter(s) (A) opinions of counsel
for the Company, covering the matters customarily covered in opinions requested
in underwritten offerings and such other matters as may be reasonably requested
by such Selling Shareholders and underwriters and (B) “comfort” letters and
updates thereof (or, in the case of any such Person which does not satisfy the
conditions for receipt of a “comfort” letter specified in Statement on Auditing
Standards No. 72, an “agreed upon procedures” letter) signed by the independent
public accountants who have certified the Company’s financial statements and, to
the extent required, any other financial statements included in such
registration statement, covering the matters customarily covered in “comfort”
letters in connection with underwritten offerings;

(xi) make available for inspection by the Selling Shareholders, any underwriter
participating in any disposition pursuant to any registration statement, and any
attorney, accountant or other agent or representative retained in connection
with such offering by such Selling Shareholders or underwriter (collectively,
the “Inspectors”), financial and other records, pertinent corporate documents
and instruments of the Company (collectively, the “Records”), as shall be
reasonably necessary, or as shall otherwise be reasonably requested, to enable
them to exercise their due diligence responsibility, and cause the officers,
directors and employees of the Company and its Subsidiaries to supply all
information in each case reasonably requested by any such representative,
underwriter, attorney, agent or accountant in connection with such registration
statement; provided, however, that the Company shall not be required to provide
any information under this clause (xi) if (A) the Company believes, after
consultation with counsel for the Company, that to do so would cause the Company
to forfeit an attorney-client or other applicable privilege that was applicable
to such information or (B) if either (1) the Company has requested and been
granted from the Commission confidential treatment of such information contained
in any filing with the Commission or documents provided supplementally or
otherwise or (2) the Company reasonably determines in good faith that such
Records are confidential and so notifies the Inspectors in writing; unless prior
to furnishing any such information with respect to clause (1) or (2) such
Selling Shareholder requesting such information enters into, and causes each of
its Inspectors to enter into, a confidentiality agreement on terms and
conditions reasonably acceptable to the Company; provided, further, that each
Selling Shareholder agrees that it will, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction or by another
Governmental Authority, give notice to the Company and allow the Company, at its
expense, to undertake appropriate action seeking to prevent disclosure of the
Records deemed confidential;

(xii) as promptly as practicable notify in writing the Selling Shareholder and
the underwriters, if any, of the following events: (A) the filing of the
registration statement, any amendment thereto, the prospectus or any prospectus
supplement related thereto or post-effective amendment to the registration
statement or any Free Writing Prospectus utilized in connection therewith, and,
with respect to the registration statement or any post-effective

 

-29-



--------------------------------------------------------------------------------

amendment thereto, when the same has become effective; (B) any request by the
Commission or any other U.S. or state governmental authority for amendments or
supplements to the registration statement or the prospectus or for additional
information; (C) the issuance by the Commission of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceedings
by any Person for that purpose; (D) the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction or the initiation or threat of any proceeding for such purpose;
(E) if at any time the representations and warranties of the Company contained
in any mutual agreement (including any underwriting agreement) contemplated by
Section 5.6(a)(ix) cease to be true and correct in any material respect; and
(F) upon becoming aware of the happening of any event that makes any statement
made in such registration statement or related prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in such registration
statement, prospectus or documents so that, in the case of the registration
statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, and that in the case of the prospectus,
it will not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, and, at the request of
any Selling Shareholder, promptly prepare and furnish to such Selling
Shareholder a reasonable number of copies of a supplement to or an amendment of
such registration statement or prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;

(xiii) use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such registration statement, or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction at the earliest
reasonable practicable date, except that the Company shall not for any such
purpose be required to (A) qualify generally to do business as a foreign
corporation in any jurisdiction wherein it would not but for the requirements of
this clause (xiii) be obligated to be so qualified, (B) subject itself to
taxation in any such jurisdiction or (C) file a general consent to service of
process in any such jurisdiction;

(xiv) cooperate with the Selling Shareholders and the lead managing
underwriter(s) to facilitate the timely preparation and delivery of certificates
(which shall not bear any restrictive legends unless required under Applicable
Law) representing securities sold under any registration statement, and enable
such securities to be in such denominations and registered in such names as the
lead managing underwriter(s) or such Selling Shareholders may request and keep
available and make available to the Company’s transfer agent prior to the
effectiveness of such registration statement a supply of such certificates;

 

-30-



--------------------------------------------------------------------------------

(xv) cooperate with each seller of Registrable Securities and each underwriter
or agent participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA; and

(xvi) have appropriate officers of the Company prepare and make presentations at
a reasonable and customary number of “road shows” and before analysts and rating
agencies, as the case may be, and other information meetings reasonably
organized by the underwriters and otherwise use its reasonable best efforts to
cooperate as reasonably requested by the Selling Shareholders and the
underwriters in the offering, marketing or selling of the Registrable
Securities.

(b) The Company may require each Selling Shareholder and each underwriter, if
any, to furnish the Company in writing such information regarding each Selling
Shareholder or underwriter and the distribution of such Registrable Securities
as the Company may from time to time reasonably request in writing to complete
or amend the information required by such registration statement. Each Selling
Shareholder shall as promptly as practicable notify in writing the Company and
the underwriters, if any, with respect to any registered offering of Registrable
Securities if at any time, such Selling Shareholder becomes aware that the
representations and warranties of the Selling Shareholder contained in any
mutual agreement (including any underwriting agreement) cease to be true and
correct in any material respect and upon becoming aware of the happening of any
event that makes any statement made in such registration statement or related
prospectus or any document incorporated or deemed to be incorporated therein by
reference, to the extent based on information provided by such Selling
Shareholder, to be untrue in any material respect or that requires the making of
any changes in such registration statement, prospectus or documents so that, in
the case of the registration statement, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, and that in
the case of the prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, in each case to the extent based on information provided by such
Selling Shareholder.

(c) Each Selling Shareholder agrees that upon receipt of any notice from the
Company of the happening of any event of the kind described in clauses (B), (C),
(D), (E) and (F) of Section 5.6(a)(xii), such Selling Shareholder shall
forthwith discontinue such Selling Shareholder’s disposition of Registrable
Securities pursuant to the applicable registration statement and prospectus
relating thereto until such Selling Shareholder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 5.6(a)(xi), or until
it is advised in writing by the Company that the use of the applicable
prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such prospectus; provided, however, that the Company shall extend
the time periods under Section 5.1(c) with respect to the length of time that
the effectiveness of a registration statement must be maintained by the amount
of time the holder is required to discontinue disposition of such securities.

 

-31-



--------------------------------------------------------------------------------

(d) With a view to making available to the holders of Registrable Securities the
benefits of Rule 144 under the Securities Act and any other rule or regulation
of the Commission that may at any time permit a holder to sell securities of the
Company to the public without registration or pursuant to a registration on Form
S-3 (or any successor form), the Company shall:

(i) use reasonable best efforts to make and keep public information available,
as those terms are understood and defined in Rule 144 under the Securities Act;

(ii) use reasonable best efforts to file with the Commission in a timely manner
all reports and other documents required of the Company under the Exchange Act,
at any time when the Company is subject to such reporting requirements; and

(iii) furnish to any holder so long as the holder owns Registrable Securities,
promptly upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 under the Securities Act and of the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed or furnished by the
Company with the Commission as such holder may reasonably request in connection
with the sale of Registrable Securities without registration (in each case to
the extent not readily publicly available).

5.7 Registration Expenses. All fees and expenses incident to the Company’s
performance of its obligations under this Article V, including (a) all
registration and filing fees, including all fees and expenses of compliance with
securities and “blue sky” laws (including the reasonable and documented fees and
disbursements of counsel for the underwriters in connection with “blue sky”
qualifications of the Registrable Securities pursuant to Section 5.6(a)(v)) and
all fees and expenses associated with filings required to be made with FINRA
(including, if applicable, the fees and expenses of any “qualified independent
underwriter” as such term is defined in FINRA Rule 5121), (b) all printing
(including expenses of printing certificates for the Registrable Securities in a
form eligible for deposit with the Depository Trust Company and of printing
prospectuses if the printing of prospectuses is requested by a holder of
Registrable Securities) and copying expenses, (c) all messenger, telephone and
delivery expenses, (d) all fees and expenses of the Company’s independent
certified public accountants and counsel (including with respect to “comfort”
letters and opinions), (e) expenses of the Company incurred in connection with
any “road show” and (f) reasonable and documented fees and disbursements of one
counsel for all holders of Registrable Securities whose shares are included in a
registration statement, which counsel shall be selected by, in the case of a
Demand Registration, the Requesting Shareholders, in the case of a Shelf
Offering, the Demand Shareholder(s) requesting such offering, or in the case of
any other registration, the holders of a majority of the Registrable Securities
being sold in connection therewith, shall be borne solely by the Company whether
or not any registration statement is filed or becomes effective. In connection
with the Company’s

 

-32-



--------------------------------------------------------------------------------

performance of its obligations under this Article V, the Company will pay its
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties and the expense of any annual
audit) and the expenses and fees for listing the securities to be registered on
each securities exchange and included in each established over-the-counter
market on which similar securities issued by the Company are then listed or
traded. Each Selling Shareholder shall pay its portion of all underwriting
discounts and commissions and transfer taxes, if any, relating to the sale of
such Selling Shareholder’s Registrable Securities pursuant to any registration.

5.8 Miscellaneous.

(a) Not less than five (5) Business Days before the expected filing date of each
registration statement pursuant to this Agreement, the Company shall notify each
holder of Registrable Securities who has timely provided the requisite notice
hereunder entitling such holder to register Registrable Securities in such
registration statement of the information, documents and instruments from such
holder that the Company or any underwriter reasonably requests in connection
with such registration statement, including a questionnaire, custody agreement,
power of attorney, lock-up letter and underwriting agreement (the “Requested
Information”). If the Company has not received, on or before the second Business
Day before the expected filing date, the Requested Information from such holder,
the Company may file the registration statement without including Registrable
Securities of such holder. The failure to so include in any registration
statement the Registrable Securities of a holder of Registrable Securities (with
regard to that registration statement) shall not result in any liability on the
part of the Company to such holder.

(b) The Company shall not grant any demand, piggyback or shelf registration
rights the terms of which conflict with or are senior to the rights granted to
the holders of Registrable Securities hereunder to any other Person without the
prior written consent of Demand Shareholders holding a majority of the
Registrable Securities then held by all Demand Shareholders.

5.9 Registration Indemnification.

(a) The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by Law, each Selling Shareholder and its Affiliates and their
respective officers, directors, members, shareholders, employees, managers,
partners, accountants, attorneys and agents and each Person who controls (within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange
Act) such Selling Shareholder or such other indemnified Person and the officers,
directors, members, shareholders, employees, managers, partners, accountants,
attorneys and agents of each such controlling Person, each underwriter, if any,
and each Person who controls (within the meaning of Section 15 of the Securities
Act and Section 20 of the Exchange Act) such underwriter, from and against all
losses, claims, damages, liabilities, costs, expenses (including reasonable
expenses of investigation and reasonable attorneys’ fees and expenses),
judgments, fines, penalties, charges and amounts paid in settlement
(collectively, the “Losses”), as incurred, arising out of, caused by, resulting
from or relating to any untrue statement (or alleged untrue statement) of a
material fact contained in any registration statement, prospectus or preliminary
prospectus or Free Writing Prospectus or any amendment or supplement thereto or
any omission (or alleged omission) of a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which

 

-33-



--------------------------------------------------------------------------------

they were made, not misleading and (without limitation of the preceding portions
of this Section 5.9(a)) will reimburse each such Selling Shareholder, each of
its Affiliates, and each of their respective officers, directors, members,
shareholders, employees, managers, partners, accountants, attorneys and agents
and each such Person who controls each such Selling Shareholder and the
officers, directors, members, shareholders, employees, managers, partners,
accountants, attorneys and agents of each such controlling Person, each such
underwriter and each such Person who controls any such underwriter, for any
legal and any other expenses reasonably incurred in connection with
investigating and defending or settling any such claim, Loss, damage, liability
or action, except insofar as the same are caused by any information furnished in
writing to the Company by any other party expressly for use therein.

(b) In connection with any registration statement in which a Selling Shareholder
is participating each such Selling Shareholder shall, severally and not jointly,
indemnify the Company, its directors and officers, and each Person who controls
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) the Company, from and against all Losses, as incurred, arising out
of, caused by, resulting from or relating to any untrue statement (or alleged
untrue statement) of material fact contained in the registration statement,
prospectus or preliminary prospectus or Free Writing Prospectus or any amendment
or supplement thereto or any omission (or alleged omission) of a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and
(without limitation of the preceding portions of this Section 5.9(b)) will
reimburse the Company, its directors and officers and each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) for any legal and any other expenses reasonably
incurred in connection with investigating and defending or settling any such
claim, Loss, damage, liability or action, in each case solely to the extent, but
only to the extent, that such untrue statement or omission is made in such
registration statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto in reliance upon and in
conformity with written information furnished to the Company by such Selling
Shareholder for inclusion in such registration statement, prospectus or
preliminary prospectus or Free Writing Prospectus or any amendment or supplement
thereto. Notwithstanding the foregoing, no Selling Shareholder shall be liable
under this Section 5.9(b) for amounts in excess of the net proceeds received by
such holder in the offering giving rise to such liability.

(c) Any Person entitled to indemnification hereunder shall give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification; provided, however, the failure to give such notice shall not
release the indemnifying party from its obligation, except to the extent that
the indemnifying party has been actually and materially prejudiced by such
failure to provide such notice on a timely basis.

(d) In any case in which any such action is brought against any indemnified
party, and it notifies an indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein, and, to the extent
that it may wish, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense thereof
and acknowledging the obligations of the indemnifying party with respect to such
proceeding, the indemnifying party will not (so long as it shall continue to
have the right to

 

-34-



--------------------------------------------------------------------------------

defend, contest, litigate and settle the matter in question in accordance with
this paragraph) be liable to such indemnified party hereunder for any legal or
other expense subsequently incurred by such indemnified party in connection with
the defense thereof other than reasonable costs of investigation, supervision
and monitoring (unless (i) such indemnified party reasonably objects to such
assumption on the grounds that there may be defenses available to it which are
different from or in addition to the defenses available to such indemnifying
party and, as a result, a conflict of interest exists or (ii) the indemnifying
party shall have failed within a reasonable period of time to assume such
defense and the indemnified party is or would reasonably be expected to be
materially prejudiced by such delay, in either event the indemnified party shall
be promptly reimbursed by the indemnifying party for the reasonable expenses
incurred in connection with retaining one separate legal counsel (for the
avoidance of doubt, for all indemnified parties in connection therewith)). For
the avoidance of doubt, notwithstanding any such assumption by an indemnifying
party, the indemnified party shall have the right to employ separate counsel in
any such matter and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such indemnified party
except as provided in the previous sentence. An indemnifying party shall not be
liable for any settlement of an action or claim effected without its consent
(which consent shall not be unreasonably withheld, conditioned or delayed). No
matter shall be settled by an indemnifying party without the consent of the
indemnified party (which consent shall not be unreasonably withheld, conditioned
or delayed), unless such settlement (x) includes as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation, (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any indemnified party and (z) does not involve any
injunctive or equitable relief that would be binding on the indemnified party or
any payment that is not covered by the indemnification hereunder.

(e) The indemnification provided for under this Agreement shall survive the
Transfer of the Registrable Securities and the termination of this Agreement.

(f) If recovery is not available under the foregoing indemnification provisions
for any reason or reasons other than as specified therein, any Person who would
otherwise be entitled to indemnification by the terms thereof shall nevertheless
be entitled to contribution with respect to any Losses with respect to which
such Person would be entitled to such indemnification but for such reason or
reasons, in such proportion as is appropriate to reflect the relative fault of
the indemnifying party, on the one hand, and such indemnified party, on the
other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party, the Persons’ relative knowledge and access to information concerning the
matter with respect to which the claim was asserted, the opportunity to correct
and prevent any statement or omission, and other equitable considerations
appropriate under the circumstances. It is hereby agreed that it would not
necessarily be equitable if the amount of such contribution were determined by
pro rata or per capita allocation. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not found guilty of
such fraudulent misrepresentation. Notwithstanding the

 

-35-



--------------------------------------------------------------------------------

foregoing, no Selling Shareholder shall be required to make a contribution in
excess of the amount received by such Selling Shareholder from its sale of
Registrable Securities in connection with the offering that gave rise to the
contribution obligation.

ARTICLE VI

DEFINITIONS

6.1 Defined Terms. Capitalized terms when used in this Agreement have the
following meanings:

“Affiliate” means, with respect to any Person, an “affiliate” as defined in Rule
405 of the regulations promulgated under the Securities Act and with respect to
each Investor, an “affiliate” of such Investor as defined in Rule 405 of the
regulations promulgated under the Securities Act and any investment fund,
vehicle or holding company of which such Investor or an Affiliate of such
Investor serves as the general partner, managing member or discretionary manager
or advisor; provided, however, that notwithstanding the foregoing, an Affiliate
of an Investor shall not include any portfolio company or other investment of
any such Person or of such Investor or any investment fund, vehicle or holding
company, or any limited partners of such Investor; provided, further, that
notwithstanding the foregoing, an Affiliate of AlpInvest shall not include
(other than with respect to the indemnity provided pursuant to Section 5.9(a)
hereof) (i) The Carlyle Group LP or any of its Affiliates (excluding the
business known as AlpInvest Partners) or any of their respective portfolio
companies, other investments, investment funds, vehicles or holding companies or
any investors in any such vehicles, or (ii) with respect to the business known
as AlpInvest Partners, any of its portfolio companies, other investments
(including, for the avoidance of doubt, any third-party sponsored investment
funds, vehicles or holding companies) or any investors in any of its investment
funds, vehicles or holding companies, in the case of clause (i) and (ii), solely
to the extent such entity is not acting upon the instruction or encouragement of
AlpInvest to take any action (or with respect to investment funds, vehicles or
holding companies sponsored by AlpInvest or The Carlyle Group LP, AlpInvest
otherwise has control over such action by such entity) that would violate any
provision of this Agreement that would be applicable to such entity were it
deemed to be an Affiliate of AlpInvest).

“Agreement” has the meaning set forth in the Preamble.

“AlpInvest” has the meaning set forth in the Recitals.

“AlpInvest Investment Fund” means any investment fund, investment vehicle or
other account that is, directly or indirectly, managed or advised by AlpInvest
or any of its Controlled Affiliates.

“AlpInvest Investors” means (i) the Initial AlpInvest Investors, (ii) any
Permitted Transferee of any Initial AlpInvest Investor to which Shares are
Transferred by such Initial AlpInvest Investor in compliance with the terms of
this Agreement and (iii) any Permitted Transferee of any of the Persons included
in clause (ii) of this definition to which Shares are Transferred by such Person
in compliance with the terms of this Agreement.

 

-36-



--------------------------------------------------------------------------------

“AlpInvest Non-Private Equity Business” means any business or investment of
AlpInvest and its Affiliates distinct from the private equity business of
AlpInvest and its Affiliates; provided, that such business or investment shall
not be deemed to be distinct from such private equity business if and at such
time that (i) any Confidential Information with respect to the Company is made
available to investment professionals of AlpInvest and its Affiliates who are
not involved in the private equity business and who are involved in such other
business or investment or (ii) AlpInvest or any of its Affiliates instructs or
encourages any such business or investment to take any action that would violate
any provision of this Agreement that would be applicable to such business or
investment were it to be deemed to be an AlpInvest Investor hereunder. For the
avoidance of doubt, (i) the businesses and investments of The Carlyle Group LP
or any of its Affiliates (excluding the business known as AlpInvest Partners) or
any of their respective portfolio companies, other investments, investment
funds, vehicles or holding companies, or any investors in any such vehicles
(solely to the extent such entity is not acting upon the instruction or
encouragement of AlpInvest to take any action (or with respect to investment
funds, vehicles or holding companies sponsored by AlpInvest or The Carlyle Group
LP, AlpInvest otherwise has control over such action by such entity) that would
violate any provision of this Agreement that would be applicable to such entity
were it deemed to be an Affiliate of AlpInvest); and (ii) any investments by
AlpInvest or its Affiliates in un-Affiliated investment vehicles or received in
distribution from such un-Affiliated investment vehicles, shall at all times be
deemed distinct from the private equity business of AlpInvest and its
Affiliates, and for the avoidance of doubt they shall not be deemed to be
AlpInvest Non-Private Equity Businesses for purposes of Section 2.2.

“AlpInvest Ownership Limit” means a percentage equal to the percentage of the
outstanding shares of Company Common Stock Beneficially Owned by the Initial
AlpInvest Investors as of immediately following the Closing; provided, that the
effect of any share repurchases by the Company shall not be counted for purposes
of any measurement of the AlpInvest Ownership Limit (and, for the avoidance of
doubt, none of the AlpInvest Investors shall be required to sell or otherwise
dispose of any shares of Company Common Stock as a consequence of any such
repurchase or any other similar action undertaken by the Company) unless and
until any AlpInvest Investor has acquired Beneficial Ownership of additional
Voting Securities following such repurchase; provided, further, that any shares
of Company Common Stock Beneficially Owned by an AlpInvest Non-Private Equity
Business shall not be counted for purposes of any measurement of the AlpInvest
Ownership Limit.

“AlpInvest Termination Event” shall be deemed to occur if as of the end of any
Business Day following the Closing, the AlpInvest Investors Beneficially Own, in
the aggregate, less than 50% of the Shares Beneficially Owned by the AlpInvest
Investors in the aggregate as of immediately following the Closing; provided,
that any shares of Company Common Stock Beneficially Owned by an AlpInvest
Non-Private Equity Business shall not be counted for purposes of this
definition.

“Applicable Law” means, with respect to any Person, any Law applicable to such
Person, its assets, properties, operations or business.

“Beneficial Owner” or “Beneficially Own” has the meaning assigned to such term
in Rule 13d-3 under the Exchange Act, and a Person’s beneficial ownership of
securities shall be calculated in accordance with the provisions of such Rule
(in each case, irrespective of whether or not such Rule is actually applicable
in such circumstance); provided, that, for the avoidance of doubt

 

-37-



--------------------------------------------------------------------------------

(prior to a Distribution In Full by the Shareholder) the Investors shall each be
deemed to Beneficially Own those shares of Company Common Stock that such
Investor would be entitled to receive in a Distribution In Full from the
Shareholder.

“Blackout Period” means (i) any regular quarterly period during which directors
and executive officers of the Company are not permitted to trade under the
insider trading policy of the Company then in effect; provided, that the
foregoing restriction shall not apply with respect to a particular Investor or
the Shareholder if (a) such Investor no longer has (or never had) (and, with
respect to the Shareholder no applicable Investor has (or ever had)) a right to
designate an Observer pursuant to Section 1.1 and (b) the Demand Registration
(or offering under the Shelf Registration Statement, as applicable) does not
involve an Underwritten Offering and (ii) in the event that the Company
determines in good faith that the registration would reasonably be expected to
materially adversely affect or materially interfere with any bona fide material
financing of the Company or any material transaction under consideration by the
Company or would require disclosure of material information that has not been,
and is not otherwise required to be, disclosed to the public, a period of up to
seventy-five (75) days; provided, that a Blackout Period described in this
clause (ii) may not occur more than twice in any period of eighteen
(18) consecutive months.

“Board” has the meaning set forth in Section 1.1(c).

“Business Day” means a day on which banks are generally open for normal business
in New York, New York, which day is not a Saturday or a Sunday.

“Centerview” shall have the meaning set forth in the Recitals.

“Centerview Investment Fund” means any investment fund, investment vehicle or
other account that is, directly or indirectly, managed or advised by Centerview
or any of its Controlled Affiliates.

“Centerview Investors” means (i) the Initial Centerview Investors, (ii) any
Permitted Transferee of any Initial Centerview Investor to which Shares are
Transferred by such Initial Centerview Investor in compliance with the terms of
this Agreement and (iii) any Permitted Transferee of any of the Persons included
in clause (ii) of this definition to which Shares are Transferred by such Person
in compliance with the terms of this Agreement.

“Centerview Non-Private Equity Business” means any business or investment of
Centerview and its Affiliates distinct from the private equity business of
Centerview and its Affiliates; provided, that such business or investment shall
not be deemed to be distinct from such private equity business if and at such
time that (i) any Confidential Information with respect to the Company is made
available to investment professionals of Centerview and its Affiliates who are
not involved in the private equity business and who are involved in such other
business or investment or (ii) Centerview or any of its Affiliates instructs or
encourages any such business or investment to take any action that would violate
any provision of this Agreement that would be applicable to such business or
investment were it to be deemed to be a Centerview Investor hereunder.

“Centerview Observer” has the meaning set forth in Section 1.1(a).

 

-38-



--------------------------------------------------------------------------------

“Centerview Observer Termination Event” shall be deemed to occur if as of the
end of any Business Day following the Closing, the Centerview Investors
Beneficially Own, in the aggregate, less than 50% of the Shares Beneficially
Owned by the Centerview Investors in the aggregate as of immediately following
the Closing; provided, that any shares of Company Common Stock Beneficially
Owned by a Centerview Non-Private Equity Business shall not be counted for
purposes of this definition.

“Centerview Ownership Limit” means a percentage equal to the percentage of the
outstanding shares of Company Common Stock Beneficially Owned by the Initial
Centerview Investors as of immediately following the Closing; provided, that the
effect of any share repurchases by the Company shall not be counted for purposes
of any measurement of the Centerview Ownership Limit (and, for the avoidance of
doubt, none of the Centerview Investors shall be required to sell or otherwise
dispose of any shares of Company Common Stock as a consequence of any such
repurchase or any other similar action undertaken by the Company) unless and
until any Centerview Investor has acquired Beneficial Ownership of additional
Voting Securities following such repurchase; provided, further, that any shares
of Company Common Stock Beneficially Owned by a Centerview Non-Private Equity
Business shall not be counted for purposes of any measurement of the Centerview
Ownership Limit.

“Closing” shall have the meaning set forth in the Merger Agreement.

“Closing Date” shall have the meaning set forth in the Merger Agreement.

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act.

“Company” has the meaning set forth in the Preamble.

“Company Articles” means the Articles of Incorporation of the Company, as may be
amended from time to time.

“Company Common Stock” has the meaning set forth in the Recitals.

“Confidential Information” means all information (irrespective of the form of
communication, and irrespective of whether obtained prior to or after the date
hereof) obtained by or on behalf of the Shareholder, an Investor or its
Representatives from the Company or its Representatives, the Beneficial
Ownership of Shares or through the rights granted pursuant hereto (including all
information an Observer (in his or her capacity as such) receives from the
Company), other than information which (i) was or becomes generally available to
the public other than as a result of a breach of this Agreement by the
Shareholder or such Investor or any of its Representatives, (ii) was or becomes
available to the Shareholder or such Investor or any of its Representatives on a
non-confidential basis from a source other than the Company or its
Representatives, or any other Investor or its Representatives, as the case may
be, provided, that the source thereof is not known by the Shareholder or such
Investor or such of its Representatives to be bound by an obligation of
confidentiality, or (iii) is independently developed by the Shareholder or such
Investor or such of its Representatives without the use of any such information
that would otherwise be Confidential Information hereunder. Subject to clauses
(i)-(iii) above, Confidential Information also includes all non-public
information previously provided by the Company or its

 

-39-



--------------------------------------------------------------------------------

Representatives under the provisions of any confidentiality agreement between
the Company, the Investors or their respective Affiliates or Representatives,
including the Confidentiality Agreement, including all information, documents
and reports referred to thereunder, or otherwise.

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
November 7, 2014, between Big Heart Pet Brands and the Company.

“Contract” means any contract, lease, license, indenture, loan, note, agreement
or other legally binding commitment, arrangement or undertaking (whether written
or oral and whether express or implied).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Controlled Affiliate” means any Affiliate of the specified Person that is,
directly or indirectly, Controlled by the specified Person.

“Cupid” has the meaning set forth in the Recitals.

“Demand” has the meaning set forth in Section 5.1(a).

“Demand Registration” has the meaning set forth in Section 5.1(a).

“Demand Shareholder” means the Shareholder and any KKR Investor, Vestar
Investor, or Centerview Investor, in any case, that holds Registrable
Securities.

“Designated Entity” means (i) any Specified Entity or (ii) any branded food or
pet food company or business that, as of any time of determination, has
consolidated net sales in excess of $1 billion and competes with any of the
Company’s or its Subsidiaries’ products in a category that accounts for at least
5% of the Company’s consolidated net sales (each, a “Competitive Category”),
which as of the Closing Date would include coffee, peanut butter, fruit spreads,
shortening and oils, pet food, and baking mixes and ready-to-spread frostings;
provided, that such company’s or business’s net sales in such Competitive
Category are either (A) at least $100 million or (B) account for at least 5% of
such company’s or business’s consolidated net sales.

“Distribution” means the distribution of any shares of Company Common Stock held
by the Shareholder to any of the partners of the Shareholder.

“Distribution In Full” means the distribution of all shares of Company Common
Stock held by the Shareholder to all of the partners of the Shareholder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Follow-On Merger” has the meaning set forth in the Recitals.

 

-40-



--------------------------------------------------------------------------------

“Foreign or State Act” has the meaning set forth in Section 2.1(g).

“Form S-3” has the meaning set forth in Section 5.3(a).

“Free Writing Prospectus” has the meaning set forth in Section 5.6(a)(iv).

“Governmental Authority” means any federal, national, state, local, cantonal,
municipal, international or multinational government or political subdivision
thereof, governmental department, commission, board, bureau, agency, taxing or
regulatory authority, instrumentality or judicial or administrative body, or
arbitrator or SRO, having jurisdiction over the matter or matters in question.

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

“Initial AlpInvest Investors” means AlpInvest Partners Blue Co-Invest LLC. For
purposes of this Agreement, the Initial AlpInvest Investors will be deemed to
Beneficially Own that portion of the total number of shares of Company Common
Stock held by the Shareholder that the Initial AlpInvest Investors would receive
in a Distribution In Full of all shares of Company Common Stock held by the
Shareholder to all of the partners of the Shareholder immediately following the
Closing.

“Initial Centerview Investors” means Centerview Capital, L.P., Centerview
Employees, L.P. and Centerview Blue, L.P. For purposes of this Agreement, the
Initial Centerview Investors will be deemed to Beneficially Own that portion of
the total number of shares of Company Common Stock held by the Shareholder that
the Initial Centerview Investors would receive in a Distribution In Full of all
shares of Company Common Stock held by the Shareholder to all of the partners of
the Shareholder immediately following the Closing.

“Initial KKR Investors” means KKR 2006 Fund L.P., KKR Reference Fund Investments
L.P., KKR North American Co-Invest Fund I L.P., KKR-Milton Capital Partners
L.P., KKR SA Investors Co-Invest Fund L.P., OPERF Co-Investment LLC, 8 North
America Investor L.P., KKR Partners III, L.P., Blue Holdings Co-Invest L.P.,
KKR-Milton Co-Investments L.P. and ASF Walter Co-Invest L.P.. For purposes of
this Agreement, the Initial KKR Investors will be deemed to Beneficially Own
that portion of the total number of shares of Company Common Stock held by the
Shareholder that the Initial KKR Investors would receive in a Distribution In
Full of all shares of Company Common Stock held by the Shareholder to all of the
partners of the Shareholder immediately following the Closing.

“Initial Merger” has the meaning set forth in the Recitals.

“Initial Vestar Investors” means Vestar/Blue Investments I L.P. For purposes of
this Agreement, the Initial Vestar Investors will be deemed to Beneficially Own
that portion of the total number of shares of Company Common Stock held by the
Shareholder that the Initial Vestar Investors would receive in a Distribution In
Full of all shares of Company Common Stock held by the Shareholder to all of the
partners of the Shareholder immediately following the Closing.

“Inspectors” has the meaning set forth in Section 5.6(a)(xi).

 

-41-



--------------------------------------------------------------------------------

“Investor Related Persons” has the meaning set forth in Section 1.5(b)(i).

“Investors” means the KKR Investors, the Vestar Investors, the Centerview
Investors and the AlpInvest Investors.

“KKR” has the meaning set forth in the Recitals.

“KKR Investment Fund” means any investment fund, investment vehicle or other
account that is, directly or indirectly, managed or advised by KKR or any of its
Controlled Affiliates.

“KKR Investors” means (i) the Initial KKR Investors, (ii) any Permitted
Transferee of any Initial KKR Investor to which Shares are Transferred by such
Initial KKR Investor in compliance with the terms of this Agreement and
(iii) any Permitted Transferee of any of the Persons included in clause (ii) of
this definition to which Shares are Transferred by such Person in compliance
with the terms of this Agreement.

“KKR Non-Private Equity Business” means any business or investment of KKR and
its Affiliates distinct from the private equity business of KKR and its
Affiliates; provided, that such business or investment shall not be deemed to be
distinct from such private equity business if and at such time that (i) any
Confidential Information with respect to the Company is made available to
investment professionals of KKR and its Affiliates who are not involved in the
private equity business and who are involved in such other business or
investment or (ii) KKR or any of its Affiliates instructs or encourages any such
business or investment to take any action that would violate any provision of
this Agreement that would be applicable to such business or investment were it
to be deemed to be a KKR Investor hereunder.

“KKR Observer” has the meaning set forth in Section 1.1(a).

“KKR Observer Termination Event” shall be deemed to occur if as of the end of
any Business Day following the Closing, the KKR Investors Beneficially Own, in
the aggregate, less than 50% of the Shares Beneficially Owned by the KKR
Investors in the aggregate as of immediately following the Closing; provided,
that any shares of Company Common Stock Beneficially Owned by a KKR Non-Private
Equity Business shall not be counted for purposes of this definition.

“KKR Ownership Limit” means a percentage equal to the percentage of the
outstanding shares of Company Common Stock Beneficially Owned by the Initial KKR
Investors as of immediately following the Closing; provided, that the effect of
any share repurchases by the Company shall not be counted for purposes of any
measurement of the KKR Ownership Limit (and, for the avoidance of doubt, none of
the KKR Investors shall be required to sell or otherwise dispose of any shares
of Company Common Stock as a consequence of any such repurchase or any other
similar action undertaken by the Company) unless and until any KKR Investor has
acquired Beneficial Ownership of additional Voting Securities following such
repurchase; provided, further, that any shares of Company Common Stock
Beneficially Owned by a KKR Non-Private Equity Business shall not be counted for
purposes of any measurement of the KKR Ownership Limit.

“Law” has the meaning set forth in the Merger Agreement.

 

-42-



--------------------------------------------------------------------------------

“Losses” has the meaning set forth in Section 5.9(a).

“Marketed Underwritten Shelf Offering” has the meaning set forth in
Section 5.3(e).

“Merger Agreement” has the meaning set forth in the Recitals.

“Mergers” has the meaning set forth in the Recitals.

“Merger Sub One” has the meaning set forth in the Recitals.

“Merger Sub Two” has the meaning set forth in the Recitals.

“Non-Liable Person” has the meaning set forth in Section 7.12.

“Observer” means a representative of an Investor who shall have the rights set
forth in Section 1.1 of this Agreement.

“Other Demanding Sellers” has the meaning set forth in Section 5.2(b).

“Other Proposed Sellers” has the meaning set forth in Section 5.2(b).

“Permitted Transfer” has the meaning set forth in Section 2.1(b).

“Permitted Transferee” means, with respect to the Shareholder or any Investor,
any Affiliate of the Shareholder or such Investor.

“Person” has the meaning set forth in the Merger Agreement.

“Piggyback Notice” has the meaning set forth in Section 5.2(a).

“Piggyback Registration” has the meaning set forth in Section 5.2(a).

“Piggyback Seller” has the meaning set forth in Section 5.2(a).

“Records” has the meaning set forth in Section 5.6(a)(xi).

“Registrable Amount” means an amount of Registrable Securities having an
aggregate value of at least $250 million (based on the anticipated offering
price (as reasonably determined in good faith by the Company)), without regard
to any underwriting discount or commission, or such lesser amount of Registrable
Securities as would result in the disposition of all of the Registrable
Securities Beneficially Owned by the applicable Requesting Shareholder.

“Registrable Securities” means the Shares held by the Shareholder and the
Investors and any shares of Company Common Stock received by the Investors in
respect of the Shares in connection with any stock split or subdivision, stock
dividend, distribution or similar transaction; provided, that any such Shares
shall cease to be Registrable Securities when (i) they are sold pursuant to an
effective registration statement under the Securities Act, (ii) they are sold
without limitation pursuant to Rule 144 under the Securities Act or (iii) they
shall have ceased to be outstanding. For the avoidance of doubt, following a
Distribution shares previously held by the Shareholder shall continue to be
considered Registrable Securities.

 

-43-



--------------------------------------------------------------------------------

“Representatives” has the meaning set forth in Section 1.5(b)(i).

“Requested Information” has the meaning set forth in Section 5.8(a).

“Requesting Shareholders” has the meaning set forth in Section 5.1(a).

“Restricted Period” has the meaning set forth in Section 2.1(a).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Shareholders” has the meaning set forth in Section 5.6(a)(i).

“Shares” has the meaning set forth in the Recitals.

“Shelf Notice” has the meaning set forth in Section 5.3(a).

“Shelf Offering” has the meaning set forth in Section 5.3(e).

“Shelf Registration Statement” has the meaning set forth in Section 5.3(a).

“Specified Entity” means any Person set forth on Schedule I (and any successor
thereof).

“Specified Individual” has the meaning set forth in Schedule 3.1(d).

“SRO” means (i) any “self regulatory organization” as defined in
Section 3(a)(26) of the Exchange Act, (ii) any other United States or foreign
securities exchange, futures exchange, commodities exchange or contract market,
or (iii) any other securities exchange.

“Shareholder” has the meaning set forth in the Preamble.

“Standstill Period” has the meaning set forth in Section 2.2(b).

“Subsidiary” means, with respect to any Person, another Person, (a) an amount of
the voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing Person or body or (b) more than fifty (50%) of the equity
interests of which is owned directly or indirectly by such first Person.

“Take-Down Notice” has the meaning set forth in Section 5.3(e).

“Total Economic Interest” means, as of any date of determination, the total
economic interests of all Voting Securities then outstanding. The percentage of
the Total Economic Interest Beneficially Owned by any Person as of any date of
determination is the percentage of the Total Economic Interest then Beneficially
Owned by such Person, including pursuant to any swaps or any other agreements,
transactions or series of transactions, whether any such swap, agreement,
transaction or series of transaction is to be settled by delivery of securities,
in cash or otherwise.

 

-44-



--------------------------------------------------------------------------------

“Total Voting Power” means, as of any date of determination, the total number of
votes that may be cast in the election of directors of the Company if all Voting
Securities then outstanding were present and voted at a meeting held for such
purpose. The percentage of the Total Voting Power Beneficially Owned by any
Person as of any date of determination is the percentage of the Total Voting
Power of the Company that is represented by the total number of votes that may
be cast in the election of directors of the Company by Voting Securities then
Beneficially Owned by such Person.

“Transfer” means (i) any direct or indirect offer, sale, lease, assignment,
encumbrance, pledge, hypothecation, disposition or other transfer (by operation
of law or otherwise), either voluntary or involuntary, or entry into any
contract, option or other arrangement or understanding with respect to any
offer, sale, lease, assignment, encumbrance, pledge, hypothecation, disposition
or other transfer (by operation of law or otherwise), of any capital stock or
interest in any capital stock or (ii) in respect of any capital stock or
interest in any capital stock, to enter into any swap or any other agreement,
transaction or series of transactions that hedges or transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of such
capital stock or interest in capital stock, whether any such swap, agreement,
transaction or series of transaction is to be settled by delivery of securities,
in cash or otherwise. “Transferor” means a Person that Transfers or proposes to
Transfer; and “Transferee” means a Person to whom a Transfer is made or is
proposed to be made.

“Underwritten Offering” means a sale of securities of the Company, in an amount
no less than the Registrable Amount, to an underwriter or underwriters for
reoffering to the public.

“Vestar” shall have the meaning set forth in the Recitals.

“Vestar Investment Fund” means any investment fund, investment vehicle or other
account that is, directly or indirectly, managed or advised by Vestar or any of
its Controlled Affiliates.

“Vestar Investors” means (i) the Initial Vestar Investors, (ii) any Permitted
Transferee of any Initial Vestar Investor to which Shares are Transferred by the
Shareholder or such Initial Vestar Investor in compliance with the terms of this
Agreement and (iii) any Permitted Transferee of any of the Persons included in
clause (ii) of this definition to which Shares are Transferred by such Person in
compliance with the terms of this Agreement.

“Vestar Non-Private Equity Business” means any business or investment of Vestar
and its Affiliates distinct from the private equity business of Vestar and its
Affiliates; provided, that such business or investment shall not be deemed to be
distinct from such private equity business if and at such time that (i) any
Confidential Information with respect to the Company is made available to
investment professionals of Vestar and its Affiliates who are not involved in
the private equity business and who are involved in such other business or
investment or (ii) Vestar or any of its Affiliates instructs or encourages any
such business or investment to take any action that would violate any provision
of this Agreement that would be applicable to such business or investment were
it to be deemed to be a Vestar Investor hereunder.

“Vestar Observer” has the meaning set forth in Section 1.1(a).

 

-45-



--------------------------------------------------------------------------------

“Vestar Observer Termination Event” shall be deemed to occur if as of the end of
any Business Day following the Closing, the Vestar Investors Beneficially Own,
in the aggregate, less than 50% of the Shares Beneficially Owned by the Vestar
Investors in the aggregate as of immediately following the Closing; provided,
that any shares of Company Common Stock Beneficially Owned by a Vestar
Non-Private Equity Business shall not be counted for purposes of this
definition.

“Vestar Ownership Limit” means a percentage equal to the percentage of the
outstanding shares of Company Common Stock Beneficially Owned by the Initial
Vestar Investors as of immediately following the Closing; provided, that the
effect of any share repurchases by the Company shall not be counted for purposes
of any measurement of the Vestar Ownership Limit (and, for the avoidance of
doubt, none of the Vestar Investors shall be required to sell or otherwise
dispose of any shares of Company Common Stock as a consequence of any such
repurchase or any other similar action undertaken by the Company) unless and
until any Vestar Investor has acquired Beneficial Ownership of additional Voting
Securities following such repurchase; provided, further, that any shares of
Company Common Stock Beneficially Owned by a Vestar Non-Private Equity Business
shall not be counted for purposes of any measurement of the Vestar Ownership
Limit.

“Voting Securities” means shares of Company Common Stock and any other
securities of the Company entitled to vote generally in the election of
directors of the Company.

6.2 Interpretation. Whenever used: the words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
and the words “hereof” and “herein” and similar words shall be construed as
references to this Agreement as a whole and not limited to the particular
Article, Section, Annex, Exhibit or Schedule in which the reference appears.
Unless the context otherwise requires, references herein: (x) to Articles,
Sections, Annexes, Exhibits and Schedules mean the Articles, Sections and
Annexes of, and Exhibits and Schedules attached to, this Agreement; (y) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. References to “$” or
“dollars” means United States dollars. Any reference in this Agreement to any
gender shall include all genders. The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms. The Annexes,
Exhibits and Schedules referred to herein shall be construed with, and as an
integral part of, this Agreement to the same extent as if they were set forth
verbatim herein. The headings of the Articles and Sections are for convenience
of reference only and do not affect the interpretation of any of the provisions
hereof. If, and as often as, there is any change in the outstanding shares of
Company Common Stock by reason of stock dividends, splits, reverse splits,
spin-offs, split-ups, mergers, reclassifications, reorganizations,
recapitalizations, combinations or exchanges of shares and the like, appropriate
adjustment shall be made in the provisions of this Agreement so as to fairly and
equitably preserve, as far as practicable, the rights and obligations set forth
herein that continue to be applicable on the date of such change. No rule of
construction against the draftsperson shall be applied in connection with the
interpretation or enforcement of this Agreement, as this Agreement is the
product of negotiation between sophisticated parties advised by counsel.

 

-46-



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.1 Term. Except as provided in Section 2.2 and except for Article IV, which is
effective as of the date hereof, this Agreement will be effective as of the
Closing Date and shall automatically terminate with respect to the Shareholder,
upon the date that the Shareholder no longer Beneficially Owns any Shares (or,
if earlier, the date upon which this Agreement terminates with respect to each
of the KKR Investors, the Vestar Investors, the Centerview Investors, and the
AlpInvest Investors), and, with respect to the KKR Investors, upon the date that
the KKR Investors, in the aggregate, Beneficially Own less than 1% of the Total
Voting Power, and, with respect to the Vestar Investors, upon the date that the
Vestar Investors, in the aggregate, Beneficially Own less than 1% of the Total
Voting Power, and, with respect to the Centerview Investors, upon the later of
(x) the date that the Centerview Investors, in the aggregate, Beneficially Own
less than 1% of the Total Voting Power and (y) the date on which a Centerview
Observer Termination Event occurs, and, with respect to the AlpInvest Investors,
upon the date that the AlpInvest Investors, in the aggregate, Beneficially Own
less than 1% of the Total Voting Power, so long as, as of such date, all of the
then-remaining Registrable Securities Beneficially Owned by the KKR Investors,
all of the then-remaining Registrable Securities Beneficially Owned by the
Vestar Investors, all of the then-remaining Registrable Securities Beneficially
Owned by the Centerview Investors, or all of the then-remaining Registrable
Securities Beneficially Owned by the AlpInvest Investors, as applicable, may be
sold in a single transaction without limitation under Rule 144 under the
Securities Act and if that is not the case, this Agreement shall terminate when
the foregoing shall be the case. If this Agreement is terminated pursuant to
this Section 7.1 (other than pursuant to the last sentence hereto), this
Agreement shall immediately then be terminated and of no further force and
effect, except for the provisions set forth in Section 1.5(b) (which shall
survive termination of this Agreement for a period of two (2) years),
Section 2.2 (which shall survive termination of this Agreement until the
expiration of the Standstill Period), the first sentence of each of
Section 3.1(a), Section 3.1(b), and Section 3.1(c) (which shall survive
termination of this Agreement for a period of two (2) years), Section 3.1(d)
(which shall survive termination of this Agreement for a period of two
(2) years), Section 1.3(b) (which shall survive termination of this Agreement as
long as any KKR Investor, Vestar Investor, Centerview Investor, AlpInvest
Investor or the Shareholder, Beneficially Owns any Voting Securities), and
Section 3.1(e), Section 5.9, Section 6.2 and this Article VII, which, in each
case, shall survive in accordance with their terms; provided that no such
provisions shall survive a termination of this Agreement pursuant to the
following sentence. This Agreement shall automatically terminate and be of no
further force and effect upon the termination of the Merger Agreement.

7.2 Notices.

(a) Notices and other statements in connection with this Agreement shall be in
writing in the English language and shall be delivered by hand, email or
overnight courier to the recipient’s address as set forth below or to such other
address as a party hereto may notify to the other parties hereto from time to
time and shall be given:

 

(i) if to the Company, to: Name:   The J. M. Smucker Company Address:   One
Strawberry Lane   Orrville, Ohio 44667 Email:   jeannette.knudsen@jmsmucker.com
Attention:   General Counsel

 

-47-



--------------------------------------------------------------------------------

with a copy (which shall not be considered notice), to: Name:     Wachtell,
Lipton, Rosen & Katz Address:     51 West 52nd Street     New York, New York
10019 Email:     SARosenblum@wlrk.com     RCChen@wlrk.com Attention:     Steven
A. Rosenblum     Ronald C. Chen (ii) if to Vestar or a Vestar Investor, to:
Name:     c/o Vestar Capital Partners Address:     245 Park Avenue     41st
Floor     New York, New York 10167 Email:     kmundt@vestarcapital.com  
  boconnor@vestarcapital.com     sdellarocca@vestarCapital.com Attention:  
  Steven Della Rocca, Brian O’Connor, Kevin Mundt
with a copy (which shall not be considered notice), to: Name:     Simpson
Thacher & Bartlett LLP Address:     425 Lexington Avenue     New York, New York
10017 Email:     mlerner@stblaw.com     avernace@stblaw.com Attention:     Marni
J. Lerner     Anthony F. Vernace (iii) if to Centerview or a Centerview
Investor, to: Name:     c/o Centerview Partners Address:     3 Greenwich Office
Park     2nd Floor     Greenwich, CT 06831 Email:  
  dhooper@centerviewcapital.com Attention:     David Hooper

 

-48-



--------------------------------------------------------------------------------

with a copy (which shall not be considered notice), to: Name:   Simpson Thacher
& Bartlett LLP Address:   425 Lexington Avenue   New York, New York 10017 Email:
  mlerner@stblaw.com   avernace@stblaw.com Attention:   Marni J. Lerner  
Anthony F. Vernace (iv) if to KKR or a KKR Investor, to: Name:   c/o Kohlberg
Kravis Roberts & Co. L.P. Address:   9 West 57th St., Suite 4200   New York, New
York 10019 Email:   simon@kkr.com Attention:   Simon Brown with a copy (which
shall not be considered notice), to: Name:   Simpson Thacher & Bartlett LLP
Address:   425 Lexington Avenue   New York, New York 10017 Email:  
mlerner@stblaw.com   avernace@stblaw.com Attention:   Marni J. Lerner   Anthony
F. Vernace (v) if to AlpInvest or an AlpInvest Investor, to: Name:   c/o
AlpInvest Partners US Holdings LLC Address:   630 Fifth Avenue   New York, NY
10111 Email:   Evert.Vink@alpinvest.com   Michael.Thorne@alpinvest.com
Attention:   Evert Vink & Michael Thorne, Legal Department
with mandatory copies (which shall not be considered notice), to: Name:   c/o
AlpInvest Partners BV Address:   Jachthavenweg 118   1081 KJ Amsterdam   The
Netherlands Email:   Patrick.de.van.der.Schueren@alpinvest.com Attention:  
Patrick de van Schueren, Legal Department

 

-49-



--------------------------------------------------------------------------------

with a copy to (which shall not be considered notice), to: Name:   Ropes & Gray
LLP Address:   1211 Avenue of the Americas   New York, NY 10036 Email:  
Isabel.Dische@ropesgray.com Attention:   Isabel Dische, Esq.

(b) A notice shall be effective upon receipt and shall be deemed to have been
received:

(i) at the time of delivery, if delivered by hand, or overnight courier; or

(ii) at the time of transmission if sent by confirmed email.

7.3 Investor Actions. Any determination, consent or approval of, or notice or
request delivered by, or any similar action of, the KKR Investors, the Vestar
Investors, the Centerview Investors, or the Investors, as applicable, shall be
made by, and shall be valid and binding upon, all KKR Investors, all Vestar
Investors, all Centerview Investors, all AlpInvest Investors or all Investors,
respectively, if made by (i) in the case of the KKR Investors, the KKR Investors
Beneficially Owning a majority of the Total Voting Power then Beneficially Owned
by all KKR Investors, (ii) in the case of the Vestar Investors, the Vestar
Investors Beneficially Owning a majority of the Total Voting Power then
Beneficially Owned by all Vestar Investors, (iii) in the case of the Centerview
Investors, the Centerview Investors Beneficially Owning a majority of the Total
Voting Power then Beneficially Owned by all Centerview Investors, (iv) in the
case of the AlpInvest Investors, the AlpInvest Investors Beneficially Owning a
majority of the Total Voting Power then Beneficially Owned by all AlpInvest
Investors, and (v) in the case of all Investors, a majority of the Total Voting
Power then Beneficially Owned by all Investors.

7.4 Amendments and Waivers. Each of the parties hereto agrees that no provision
of this Agreement may be amended or modified unless such amendment or
modification is in writing and signed by (i) the Company, (ii) the Shareholder,
(iii) KKR (on behalf of itself and the KKR Investors), (iv) Vestar (on behalf of
itself and the Vestar Investors), (v) Centerview (on behalf of itself and the
Centerview Investors) and (vi) AlpInvest (on behalf of itself and the AlpInvest
Investors). No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.

7.5 Successors and Assigns. Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned by any of the parties hereto without the
prior written consent of the other parties, provided that any proposed
assignment by any of the KKR Investors, the Vestar Investors, or the Centerview
Investors of any of their respective rights herein to any party other than to an
Affiliate of KKR, Vestar, or Centerview, as applicable, may

 

-50-



--------------------------------------------------------------------------------

be granted or withheld in the Company’s sole and absolute discretion, it being
understood that it is the intention of the parties hereto that the rights
afforded to the KKR Investors, the Vestar Investors, and the Centerview
Investors are personal to such Persons and are not transferable except as
expressly provided herein. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns. Any attempted assignment in
violation of this Section 7.5 shall be void.

7.6 Severability. It is the intent of the parties that the provisions of this
Agreement shall be enforced to the fullest extent permissible under Applicable
Law and public policies applied in each jurisdiction in which enforcement is
sought. If any particular provision or portion of this Agreement shall be
adjudicated to be invalid or unenforceable, such provision or portion thereof
shall be deemed amended to the minimum extent necessary to render such provision
or portion valid and enforceable, and such amendment will apply only with
respect to the operation of such provision or portion in the particular
jurisdiction in which such adjudication is made.

7.7 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that each party need not
sign the same counterpart.

7.8 Entire Agreement. This Agreement (including the documents and the
instruments referred to in this Agreement) constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter of this Agreement.

7.9 Governing Law; Jurisdiction; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF
LAW THEREOF. IN THE EVENT ANY PARTY TO THIS AGREEMENT COMMENCES ANY LITIGATION,
PROCEEDING OR OTHER LEGAL ACTION IN CONNECTION WITH OR RELATING TO NEGOTIATION,
EXPLORATION, DUE DILIGENCE WITH RESPECT TO OR ENTERING INTO OF THIS AGREEMENT OR
ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN, THE PARTIES TO THIS AGREEMENT
HEREBY (A) AGREE THAT ANY SUCH LITIGATION, PROCEEDING OR OTHER LEGAL ACTION
SHALL BE INSTITUTED EXCLUSIVELY IN A COURT OF COMPETENT JURISDICTION LOCATED
WITHIN THE STATE OF DELAWARE, WHETHER A STATE OR FEDERAL COURT; (B) AGREE THAT
IN THE EVENT OF ANY SUCH LITIGATION, PROCEEDING OR ACTION, SUCH PARTIES WILL
CONSENT AND SUBMIT TO PERSONAL JURISDICTION IN ANY SUCH COURT DESCRIBED IN
CLAUSE (A) OF THIS SECTION 7.9 AND TO SERVICE OF PROCESS UPON THEM IN ACCORDANCE
WITH THE RULES AND STATUTES GOVERNING SERVICE OF PROCESS; (C) AGREE TO WAIVE TO
THE FULL EXTENT PERMITTED BY LAW ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH LITIGATION, PROCEEDING OR ACTION IN ANY SUCH COURT
OR THAT ANY SUCH LITIGATION, PROCEEDING OR ACTION WAS BROUGHT IN AN INCONVENIENT
FORUM; (D) AGREE AS AN ALTERNATIVE

 

-51-



--------------------------------------------------------------------------------

METHOD OF SERVICE TO SERVICE IN ANY LEGAL PROCEEDING BY MAILING OF COPIES
THEREOF TO SUCH PARTY AT ITS ADDRESS SET FORTH IN SECTION 7.2 FOR COMMUNICATIONS
TO SUCH PARTY; (E) AGREE THAT ANY SERVICE MADE AS PROVIDED HEREIN SHALL BE
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (F) AGREE THAT NOTHING
HEREIN SHALL AFFECT THE RIGHTS OF ANY PARTY TO EFFECT SERVICE OF PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES OF FACT AND LAW, AND THEREFORE EACH SUCH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY OTHERWISE
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THE NEGOTIATION, EXPLORATION, DUE DILIGENCE WITH
RESPECT TO OR ENTERING INTO OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (1) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (2) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (3) EACH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (4) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.9.

7.10 Specific Performance. The parties hereto agree that monetary damages would
not be an adequate remedy in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms. It is
expressly agreed that the parties hereto shall be entitled to equitable relief,
including injunctive relief and specific performance of the terms hereof, this
being in addition to any other remedies to which they are entitled at law or in
equity.

7.11 No Third Party Beneficiaries. Nothing in this Agreement shall confer any
rights upon any Person other than the parties hereto and each such party’s
respective heirs, successors and permitted assigns; provided, that the Persons
indemnified under Section 5.9 are intended third party beneficiaries of
Section 5.9, and Non-Liable Persons are intended third party beneficiaries of
Section 7.12.

7.12 No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, and notwithstanding the fact that any party hereto may be a
partnership or limited liability company, each party hereto, by its acceptance
of the benefits of this Agreement, covenants, agrees and acknowledges that no
Persons other than the named parties hereto shall have any obligation hereunder
and that it has no rights of recovery hereunder against, and no recourse
hereunder or in respect of any oral representations made or alleged to be made
in connection herewith or therewith shall be had against, any former, current or
future director, officer, agent, Affiliate, manager, assignee, incorporator,
controlling Person, fiduciary, representative or employee of any Investor (or
any of their heirs, successors or permitted assigns), or against any former,
current or future director, officer, agent, employee, Affiliate,

 

-52-



--------------------------------------------------------------------------------

manager, assignee, incorporator, controlling Person, fiduciary, representative,
general or limited partner, shareholder, manager or member of any of the
foregoing Persons, but in each case not including the named parties hereto
(each, a “Non-Liable Person”), whether by or through attempted piercing of the
corporate veil, by or through a claim (whether in tort, contract or otherwise)
by or on behalf of such party against any Non-Liable Person, by the enforcement
of any assignment or by any legal or equitable proceeding, or by virtue of any
statute, regulation or other Applicable Law or otherwise; it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any Non-Liable Person, as such, for
any obligations of the applicable party under this Agreement or the transactions
contemplated hereby, in respect of any oral representations made or alleged to
have been made in connection herewith or therewith or for any claim (whether in
tort, contract or otherwise) based on, in respect of or by reason of, such
obligations or their creation.

The remainder of this page left intentionally blank.

 

-53-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

THE J. M. SMUCKER COMPANY By:

/s/ Richard K. Smucker

Name: Richard K. Smucker Title: Chief Executive Officer

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

SHAREHOLDER BLUE HOLDINGS I, L.P. By: Blue Holdings GP, LLC, its General Partner

By:

/s/ Simon Brown

Name: Simon Brown Title: Manager

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

KOHLBERG KRAVIS ROBERTS & CO. L.P. By:

/s/ David J. Sorkin

Name: David J. Sorkin Title: Secretary

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

KKR 2006 FUND L.P. By: KKR Associates 2006 L.P., its General Partner By: KKR
2006 GP LLC, its General Partner

By:

/s/ David J. Sorkin

Name: David J. Sorkin Title: Vice President

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

KKR REFERENCE FUND INVESTMENTS L.P. By: KKR IFI GP L.P., its General Partner By:
KKR IFI Limited, its General Partner

By:

/s/ David J. Sorkin

Name: David J. Sorkin Title: Director

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

KKR NORTH AMERICAN CO-INVEST FUND I L.P. By: KKR MIF Carry Holdings L.P., its
General Partner By: KKR MIF Carry Limited, its General Partner

By:

/s/ William J. Janetschek

Name: William J. Janetschek Title: Director

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

KKR-MILTON CAPITAL PARTNERS L.P. By: KKR Associates CS I L.P., its General
Partner By: KKR CS I Limited, its General Partner

By:

/s/ David J. Sorkin

Name: David J. Sorkin Title: Director

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

KKR SA INVESTORS CO-INVEST FUND L.P. By: KKR Associates SA Co-Invest L.P., its
General Partner By: KKR SA Co-Invest GP Limited, its General Partner

By:

/s/ David J. Sorkin

Name: David J. Sorkin Title: Director

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

OPERF CO-INVESTMENT LLC By: KKR Associates 2006 L.P., its Manager By: KKR 2006
GP LLC, its General Partner

By:

/s/ David J. Sorkin

Name: David J. Sorkin Title: Vice President

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

8 NORTH AMERICA INVESTOR L.P. By: KKR Associates 8 NA L.P., its General Partner
By: KKR 8 NA Limited, its General Partner

By:

/s/ David J. Sorkin

Name: David J. Sorkin Title: Director

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

KKR PARTNERS III, L.P. By: KKR III GP LLC, its General Partner

By:

/s/ William J. Janetschek

Name: William J. Janetschek Title: Authorized Signatory

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

KKR-MILTON CO-INVESTMENTS L.P. By: KKR Associates CS I L.P., Its General Partner
By: KKR CS I Limited, Its General Partner

By:

/s/ David J. Sorkin

Name: David J. Sorkin Title: Director

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

ASF WALTER CO-INVEST L.P. By: ASF Walter Co-Invest GP Limited, Its General
Partner

By:

/s/ David J. Sorkin

Name: David J. Sorkin Title: Director

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

BLUE HOLDINGS CO-INVEST L.P.

By:

Blue Holdings Co-Invest GP LLC

By:

/s/ David J. Sorkin

Name:

David J. Sorkin

Title:

Vice President

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

VESTAR CAPITAL PARTNERS

By:

/s/ Brian P. O’Connor

Name:

Brian P. O’Connor

Title:

Managing Director

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

VESTAR/BLUE INVESTMENTS I L.P. By: Vestar Associates V, L.P., Its General
Partner By: Vestar Managers V Ltd., Its General Partner

By:

/s/ Brian P. O’Connor

Name: Brian P. O’Connor Title: Managing Director

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

CENTERVIEW CAPITAL MANAGEMENT LLC

By:

/s/ David M. Hooper

Name:

David M. Hooper

Title:

Managing Principal

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

CENTERVIEW CAPITAL, L.P. By: Centerview Capital GP, L.P., its General Partner
By: Centerview Capital GP, LLC, its General Partner

By:

/s/ David M. Hooper

Name: David M. Hooper Title: Managing Principal

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

CENTERVIEW EMPLOYEES, L.P. By: Centerview Capital GP, LLC, its General Partner

By:

/s/ David M. Hooper

Name: David M. Hooper Title: Managing Principal

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

CENTERVIEW BLUE L.P. By: Centerview Capital GP, LLC, its General Partner

By:

/s/ David M. Hooper

Name: David M. Hooper Title: Managing Principal

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

ALPINVEST PARTNERS US HOLDINGS, LLC

By:

/s/ Evert Vink

Name:

Evert Vink

Title:

Chief Legal Officer

By:

/s/ Thomas Spoto

Name:

Thomas Spoto

Title:

Managing Director

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

ALPINVEST PARTNERS BLUE CO-INVEST LLC By: AlpInvest Partners US Holdings, LLC,
its manager

By:

/s/ Evert Vink

Name:

Evert Vink

Title:

Chief Legal Officer

By:

/s/ Thomas Spoto

Name:

Thomas Spoto

Title:

Managing Director

[Signature Page to Shareholders Agreement]